


Exhibit 10.5

CONFIDENTIAL TREATMENT REQUESTED

 

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WITH “****”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED
TO THE SECURITIES AND EXCHANGE COMMISSION.

 

CONFIDENTIAL

EXECUTION VERSION

 

 

Transition Services Agreement

 

 

Lantheus Medical Imaging, Inc.

03/20/2012

 

i

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WITH “****”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED
TO THE SECURITIES AND EXCHANGE COMMISSION.

 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE 1 -

DEFINITIONS

2

 

 

 

ARTICLE 2 -

DESCRIPTION OF WORK

7

 

 

 

ARTICLE 3 -

MANUFACTURE

10

 

 

 

ARTICLE 4 -

VOLUMES

17

 

 

 

ARTICLE 5 -

PURCHASE ORDERS

17

 

 

 

ARTICLE 6 -

PRICE AND PAYMENT

18

 

 

 

ARTICLE 7 -

QUALITY AGREEMENT

20

 

 

 

ARTICLE 8 -

INDEMNIFICATION

20

 

 

 

ARTICLE 9 -

CONFIDENTIALITY

23

 

 

 

ARTICLE 10 -

REPRESENTATIONS AND WARRANTIES

25

 

 

 

ARTICLE 11 -

INTELLECTUAL PROPERTY

27

 

 

 

ARTICLE 12 -

TERM AND TERMINATION

28

 

 

 

ARTICLE 13 -

NOTICES

31

 

 

 

ARTICLE 14 -

WAIVER

32

 

 

 

ARTICLE 15 -

ASSIGNMENT OF AGREEMENT

32

 

 

 

ARTICLE 16 -

GOVERNING LAW

33

 

 

 

ARTICLE 17 -

FORCE MAJEURE

33

 

 

 

ARTICLE 18 -

TITLE OF GOODS

34

 

 

 

ARTICLE 19 -

ENTIRE AGREEMENT

34

 

 

 

ARTICLE 20 -

SEVERABILITY

35

 

ii

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WITH “****”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED
TO THE SECURITIES AND EXCHANGE COMMISSION.

 

ARTICLE 21 -

INDEPENDENT CONTRACTORS

35

 

 

 

ARTICLE 22 -

AMENDMENTS

35

 

 

 

ARTICLE 23 -

HEADINGS

35

 

 

 

ARTICLE 24 -

REVIEW BY LEGAL COUNSEL

35

 

 

 

ARTICLE 25 -

RECALL

35

 

 

 

ARTICLE 26 -

ENGLISH LANGUAGE

36

 

 

 

ARTICLE 27 -

EXPORT PROVISION

36

 

 

 

ARTICLE 28 -

ACKNOWLEDGEMENT

36

 

 

 

ARTICLE 29 -

CHANGE NOTIFICATION

37

 

 

 

ARTICLE 30 -

BOOKS AND RECORDS

37

 

 

 

ARTICLE 31 -

BINDING EFFECT

37

 

 

 

ARTICLE 32 -

USE OF NAME AND RESERVATION OF RIGHTS

37

 

 

 

ARTICLE 33-

COUNTERPARTS

37

 

 

 

ARTICLE 34 -

LIQUIDATED DAMAGES

37

 

iii

--------------------------------------------------------------------------------


 

ATTACHMENTS

 

Attachment “A” — Product Supplements

 

A x.1  Product Identification

 

A x.2  Product Testing Specification

 

A x.3  Materials Supplied By Customer And BVL

 

A x.4  [Intentionally Omitted]

 

A1.4.1  [Intentionally Omitted]

 

A1.4.2  [Intentionally Omitted]

 

A x.5                   Pricing

 

Ax.6                      Territory (for Products identified in A x.1)

 

Attachment “B” — Purchase Order Requirements

 

Attachment “C” — Monthly Storage Fees

 

Attachment “D” — Documents Supplied with Batch Release

 

Attachment “E” — Quality Agreement

 

Attachment “F” — Customer Supplied Equipment

 

Additional Attachment for Use if “Territory” for any Product Includes the
European Union:

 

Attachment “G” — Representation regarding Customer’s Qualified Person

 

Attachment “H” — Certificate of Compliance

 

iv

--------------------------------------------------------------------------------


 

Transition Services Agreement

 

This Transition Services Agreement (hereinafter this “Agreement”) is made
effective as of March 20, 2012 (the “Effective Date”), by Ben Venue
Laboratories, Inc., a corporation organized and existing under the laws of
Delaware, with its principal office at 300 Northfield Road, Bedford, Ohio, 44146
(hereinafter “BVL” and as further defined in Article I) and Lantheus Medical
Imaging, Inc., a corporation organized and existing under the laws of Delaware,
with its principal place of business at 331 Treble Cove Road, North Billerica,
MA 01862 (hereinafter “Customer”).  BVL and Customer may be referred to in this
Agreement jointly as the “Parties” or individually as a “Party.”

 

WITNESSETH:

 

WHEREAS, Customer is the owner or licensee of all rights to certain proprietary
technical information, patents and/or patent applications relating to
Product(s) (as defined below); and

 

WHEREAS, BVL provides services to the pharmaceutical industry as a contract
manufacturer which supplies its customers with sterile finished dosage forms
which it has converted from materials supplied by those customers and/or
supplied by BVL; and

 

WHEREAS, BVL possesses the personnel and Facilities (as defined below) for the
development and Manufacturing (as defined below) of finished sterile dosage
forms of Product and is willing to allocate and commit resources and Manufacture
such Product(s) pursuant to the terms of this Agreement; and

 

WHEREAS, Customer acknowledges that it is aware that in May 2011 and
November 2011, BVL’s manufacturing facility was inspected by the United States
Food and Drug Administration and by the European Medicines Agency in March 2011
and November 2011.  Customer further acknowledges that each of these inspections
resulted in observations from the regulatory authority citing deviations from
current Good Manufacturing Practices (“GMP”).  Customer acknowledges The
European Medicines Agency and the Therapeutic Goods Administration have issued
BVL short-dated, restricted GMP licenses.  Customer further acknowledges that it
is aware (i) BVL voluntarily suspended manufacturing at its site as of
November 2011, and (ii) ****.  Customer has reviewed the records of inspection
from the above mentioned regulatory authorities as well as BVL’s corrective
action responses to the regulatory agencies and is satisfied that the corrective
actions set forth in BVL’s corrective action plan should rectify the cGMP issues
at the manufacturing facility that directly or indirectly affect Customer’s
Product.  Based on the foregoing, Customer acknowledges that the GMP issues set
forth above, as well as any prior deviations from cGMP by BVL, shall not
constitute grounds for a claim of any breach of this Agreement, and Customer
specifically waives any right to claim any breach under this Agreement based on
any such prior deviations from cGMP. For the avoidance of doubt, any reference
in this Agreement to BVL’s compliance and/or conformance with GMP or cGMP,
whether for facilities, manufacturing operations, personnel,  products or
otherwise, shall be deemed qualified by the terms of this paragraph.

 

WHEREAS, Customer and BVL were parties to that certain Manufacturing and Service
Contract for Commercial and Developmental Goods dated as of July 1, 2008 (the
“Manufacturing Agreement”) which agreement was terminated pursuant to the terms
of the certain Settlement and Release Agreement entered into between BVL and
Customer as of March 20, 2012 (the “Settlement Agreement”).

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the foregoing recitals constitute express terms of this Agreement.

 

NOW, THEREFORE, Customer and BVL agree as follows:

 

ARTICLE 1 -                    DEFINITIONS

 

In this Agreement, the following terms shall have the meanings set forth below:

 

1.1.                            “Act” means the US Federal Food, Drug and
Cosmetic Act of 1938, the Public Health Service Act of 1944 and the regulations
promulgated under that Act, as may be amended from time to time.

 

1.2.                            “Active Pharmaceutical Ingredient” or “API”
shall mean bulk supplies of the pharmacologically active compound(s) comprising
Product and listed in each Attachment “A#.3,” (i.e., A1.3) which Customer will
provide to BVL in bulk form, from time to time, for the sole purpose of
development and Manufacture of Product for Customer.

 

1.3.                            “Affiliate” shall mean, with respect to
Customer: (a) any corporation or business entity, fifty percent (50%) or more of
the voting stock or voting equity interests of which are owned directly or
indirectly by a Party; or (b) any corporation or business entity which directly
or indirectly owns fifty percent (50%) or more of the voting stock or voting
equity interests of a Party; or (c) any corporation or business entity directly
or indirectly controlling or under control of a corporation or business entity
as described in (a) or (b).  For the purposes of this Agreement, the “Affiliate”
shall mean, with respect to BVL, Bedford Laboratories. (along with its
successors and assigns) (“Bedford”). For the avoidance of doubt, this Agreement
will not be binding on affiliates of BVL other than (i) Bedford, (ii) BVL’s
Agents as authorized hereunder, and (iii) as set forth in Articles 9 and 11.

 

1.4.                            “Agent” or “Agents” shall mean any individual or
entity which performs on behalf of a Party under this Agreement, and in the case
of any such individuals, the term “Agent” shall be understood to include the
entity employing such individual.

 

1.5.                            “Agency” and “Agencies” shall mean the
regulatory entities for each respective country, states and/or territories as
identified in and limited to each Product’s definition of the Territory (as
defined below) (i.e., for Product A1 see Attachment A1.6); including: if
Territory includes the United States, the FDA; if Territory includes Canada and
its Provinces, the Canadian Health Protection Branch; if Territory includes any
member state of the European Union,  the European Agency for Evaluation of
Medicinal Products (hereinafter the “EMEA”); if Territory includes Japan, the
Japanese Ministry of Health, Labor and Welfare; (b) any successor organization
of any such entity; and (c) any other government regulatory authority with
regulatory oversight of the Manufacturing, the Facilities or use of Product in
or for its Territory, as such other authorities are mutually agreed upon by the
Parties in writing.

 

1.6.                            “Applicable Law” shall mean all applicable
ordinances, rules, regulations, laws, guidelines, guidance, statutes,
requirements and court orders of any kind whatsoever, as amended from time to
time, including, without limitation, the bodies of law, regulations (including
without limitation, cGMP or its equivalent) and environmental, health and safety
for each country of the Territory.

 

2

--------------------------------------------------------------------------------


 

1.7.                            “Batch” shall mean a specific quantity of
Product that is intended to be of uniform character and quality and is produced
during the same cycle of Manufacture as defined by the applicable Batch Record
(as defined below). The Batch size for each Product is specified in each
Attachment “A#.1” (i.e., A1.1) to this Agreement. “Lot” shall have the same
meaning as Batch.

 

1.8.                            “Batch Records” shall have the meaning ascribed
thereto in Section 3.9.2.

 

1.9.                            “BVL Indemnitees” shall have the meaning
ascribed thereto in Section 8.1.

 

1.10.                     “BVL Inventions” shall have the meaning ascribed
thereto in Section 11.4.

 

1.11.                     “BVL Technology” shall mean the Technology (as defined
below) of BVL that: (a) exists prior to the Effective Date; or (b) is developed
or obtained by or on behalf of BVL independent of this Agreement or the
Manufacturing Agreement and without reliance upon Product, any API supplied by
Customer, or Confidential Information or Composition of Customer; or (c) is a
BVL Invention or BVL’s Other Invention (as defined herein).

 

1.12.                     “cGMP” shall mean, with respect to each Product, the
current Good Manufacturing Practices in such Product’s Territory (Attachment
“A#.6”, i.e., A1.6) as may be amended or supplemented from time to time;
including (i) if in the United States, then cGMP shall include without
limitation, the current Good Manufacturing Practices set forth in 21 C.F.R. 210
and 21 C.F.R. 211 and relevant FDA guidance documents; and (ii) if in the
European Union, then cGMP shall include, without limitation, the practices and
standards described in the Guide to Good Manufacturing Practices for Medicinal
Products as promulgated by the European Commission under European Directive
2003/94/EC, as may be amended or supplemented from time to time and the ICH
Harmonised Tripartite Good Manufacturing Practice Guide For Active
Pharmaceutical Ingredients (ICH Q7), as each may be amended from time-to-time,
or any successors thereto.  In the event of any conflict among Applicable Laws
pertaining to the Manufacture of Product, the most stringent among the
conflicting Applicable Laws will govern unless the Parties agree otherwise in
writing.

 

1.13.                     “Certificate of Analysis” shall mean a summary of the
test results, including the test methods, specification parameters, and the
pass/fail criteria, used in the determination of the quality and suitability of
a specific Batch of Product, including review and approval by the appropriate
quality assurance department at BVL

 

1.14.                     “Certificate of Compliance” shall mean, subject to the
limitations set forth in the fourth Recital paragraph, a document, signed by an
authorized representative of BVL, attesting that a particular Batch was
manufactured in accordance with cGMP, the Specifications (as defined below) and
other Applicable Law.  As Customer is aware, the European Medicines Agency and
Therapeutic Goods Administration have issued BVL restricted, short-dated GMP
licenses.  In addition, BVL’s GMP license in Canada has been restricted to
medically necessary products.  Based on these restricted GMP licenses, BVL has
modified its Certificate of Compliance, a copy of which is included in
Attachment “H”.

 

1.15.                     “Claims” shall have the meaning ascribed thereto in
Section 8.1.

 

1.16.                     “Composition” shall mean any components and/or raw
materials other than API that are used in the Manufacturing of Product and
listed in each Attachment “A#.3” (i.e., A1.3)  hereto, which may be supplied by
BVL or Customer as required pursuant to such Attachment.

 

3

--------------------------------------------------------------------------------


 

1.17.                     “Confidential Information” shall have the meaning set
forth in Section 9.1.

 

1.18.                     [Intentionally Omitted]

 

1.19.                     [Intentionally Omitted]

 

1.20.                     “Customer Indemnitees” shall have the meaning ascribed
thereto in Section 8.2.

 

1.21.                     “Customer Inventions” shall have the meaning ascribed
thereto in Section 11.3.

 

1.22.                     “Customer Technology” shall mean all: (a) API and
Customer-supplied Composition; (b) Products and any intermediates or derivatives
thereof; (c)Specifications; (d) the Technology of Customer owned, developed or
obtained by or on behalf of Customer or Customer’s Affiliates prior to the
Effective Date, or owned, developed or obtained by or on behalf of Customer or
its Affiliates independent of this Agreement and without reliance upon the
Confidential Information, Improvements or Technology of BVL; and (e) Customers’
Improvement.

 

1.23.                     [Intentionally Omitted].

 

1.24.                     “Disclosing Party” means the party which is directly
or indirectly disclosing Confidential Information to the Receiving Party (as
defined below) pursuant to this Agreement. The Disclosing Party may also act as
the Receiving Party of the other party’s Confidential Information.

 

1.25.                     “Drug Master File” or “DMF” means a drug master file
providing detailed information about the facility, the equipment and
manufacturing processes relating to the API and Product and such other
information as required by Applicable Laws, including 21 C.F.R. Section 314.420
and to the extent applicable any equivalent requirement in under Applicable Laws
including as required by the Committee for Proprietary Medicinal Products Note
for Guidance on the European Drug Master File Procedure for Active Ingredients.

 

1.26.                     “Equipment” shall mean the equipment described in the
Master Batch Record (as defined below) which is: (a) owned or leased by BVL; or
(b) if supplied by Customer, then identified in Attachment “F” to this
Agreement, and in each case will be used by BVL for the Manufacture of Product
in accordance with the terms and conditions of this Agreement.

 

1.27.                     “Facility” and “Facilities” shall mean BVL’s Facility
located at 300 Northfield Road, Bedford, Ohio, and 19200 Treat Road, Walton
Hills, Ohio, all other BVL facilities used in the Manufacturing of Product;
provided, that such other facilities have been agreed upon by the Parties in
writing in accordance with Section 3.2.

 

1.28.                     “FDA” shall mean the U.S. Food and Drug Administration
and any successor agency.

 

1.29.                     “FDCA” shall mean the United States Federal Food, Drug
and Cosmetic Act, 21 U.S.C. §§301 et seq., as amended from time to time.

 

1.30.                     “Firm Order” shall mean a binding commitment, as
established by a Purchase Order (as defined below) issued by Customer, to have a
Batch of Product Manufactured by BVL hereunder.

 

4

--------------------------------------------------------------------------------


 

1.31.                     [Intentionally Omitted]

 

1.32.                     “Force Majeure” shall have the meaning set forth in
Section 17.1.

 

1.33.                     [Intentionally Omitted].

 

1.34.                     “Immediately” shall mean within twenty-four (24)
hours.

 

1.35.                     “Improvements” shall mean all Technology and
discoveries, inventions, developments, modifications, innovations, updates,
enhancements, improvements, writings or rights (whether or not protectable under
patent, trademark, copyright or similar laws) that are conceived, discovered,
invented, developed, created, made or reduced to practice in the Manufacture of
Product or otherwise arise in the performance of any services related to the
Product under this Agreement.

 

1.36.                     “Investigation” shall mean a detailed and thorough
review of any Manufacturing deviation (or any other matter requiring review
pursuant to the terms of this Agreement) that is documented in a written report
and approved at a senior management level.  Each such written report shall
include, without limitation, a detailed description of the atypical event,
deviation or other matter, all steps taken to review such event, deviation or
other matter, a root cause analysis, which other lots of Customer Product were
affected, if any, the proposed and/or taken corrective actions with applicable
timelines and a recommendation for permanent correction, if applicable.

 

1.37.                     “Losses” shall have the meaning ascribed thereto in
Section 8.1.

 

1.38.                     “Manufacture,” “Manufacturing,” and “Manufactured”
shall mean all operations of BVL in the scheduling, production, packaging,
labeling, warehousing, quality control testing (including in-process, release
and stability testing when applicable), release and shipping of Product to meet
the Specifications for Products.

 

1.39.                     “Manufacturing Process” shall mean any and all
processes (or any step in any process) used or planned to be used by BVL to
Manufacture Product, as evidenced in the Batch Records.

 

1.40.                     “Manufacturing Date” shall mean the date on which BVL
commences manufacture of a Batch.

 

1.41.                     “Marketing Authorization” shall mean a New Drug
Application (as defined below) filed with an Agency outside the United States.

 

1.42.                     “Master Batch Record”  or “MBR”  means the document
containing the mutually agreed to Manufacturing Process including but not
limited to the instructions for formulation, filling, lyophilization if
applicable, packaging, labeling and specifications for components and raw
materials to be used in the Manufacture of the Product. In-process and finished
Product Specifications for the Product will be referenced in the Master Batch
Record.  It may also be referred to as the “Master Production Record” or “MPR”. 
The MBR may be amended from time to time by mutual written agreement of the
Parties

 

1.43.                     “NDA” shall mean a New Drug Application filed with the
FDA.

 

5

--------------------------------------------------------------------------------


 

1.44.                     [Intentionally Omitted]

 

1.45.                     “Party” or “Parties” shall have that meaning as set
first in the first unnumbered paragraph of this Agreement.

 

1.46.                     “Products” shall mean the final packaged dosage forms
of the following:

 

Transition Services
Agreement Attachment

 

Product

 

Batches

A1.1

 

Sestamibi, **** mg lyo in a **** mL vial

 

****

A2.1

 

Neurolite ligand, **** mg lyo in a **** mL vial

 

****

A3.1

 

Eluant, **** mg/mL liquid, **** mL in a **** mL vial

 

****

A4.1

 

Eluant, **** mg/mL liquid **** mL in a **** mL vial

 

****

A5.1

 

Neurolite buffer, liquid, **** mL in a **** mL vial(1)

 

****

A6.1

 

(Intentionally Omitted)

 

 

A7.1

 

Definity **** mg lyo in a **** mL vial(2)

 

****

 

If used in the singular rather than plural, “Product” shall apply to an
individual product as listed in Attachment “A#.1”

 

1.47.                     “Promptly” shall mean within thirty calendar (30)
days.

 

1.48.                     “Purchase Order” shall mean a written form submitted
by Customer to BVL authorizing the Manufacture of Product or other services as
specified on the document which references this Agreement or a quotation number
provided by BVL or other document provided by BVL outlining the services to be
performed, the price to be paid, and contains each of the requirements set forth
on Attachment “B.”

 

1.49.                     “Qualified Person” shall have the meaning set forth in
Article 48 of the European Directive 2001/83/EC, and as set forth elsewhere
within the EU regulations, as may be amended from time to time.

 

1.50.                     “Quality Agreement” shall mean the separate quality
agreement attached hereto as Attachment “E.”  The Quality Agreement constitutes
an integrated part of this Agreement and defines the quality assurance and
regulatory responsibilities of the Parties as they relate to this Agreement.

 

--------------------------------------------------------------------------------

(1)  The Parties may mutually agree to **** Neurolite buffer Batch of **** the
normal Batch size contemplated by Attachment A5 hereof necessary to complement
the **** Neurolite ligand Batches described above.

(2)  Inclusive of BVL’s release to Customer of **** lot of Definity Product as
contemplated by Section 6.8.1.

 

6

--------------------------------------------------------------------------------

 

1.51.                     “Receiving Party” means the party which is directly or
indirectly in receipt of Confidential Information from the Disclosing Party
pursuant to this Agreement. The Receiving Party may also act as the Disclosing
Party of the other party’s Confidential Information.

 

1.52.                     “Records” shall have the meaning ascribed thereto in
Section 3.8.

 

1.53.                     “Relevant Product” shall mean the Product; any product
containing the same API as Customer’s Product, or any product developed or
manufactured using the same API which competes in the same diagnostic class as
the Product.  For the avoidance of doubt, BVL shall not be prevented from
manufacturing a product containing the same API which does not compete in the
same diagnostic class as the Product.

 

1.54.                     “Representative” shall have the meaning ascribed
thereto in Section 2.5.

 

1.55.                     [Intentionally Omitted]

 

1.56.                     “SOP’s” (of a Party) shall mean such Party’s standard
operating procedures as defined in the controlled written documentation of such
Party.

 

1.57.                     “Specification” or “Specifications” shall mean the
quality standards, including tests, analytical procedures and acceptance
criteria that are established to confirm the quality of Product which are
mutually agreed to in writing and are contained or referenced in the Master
Batch Record for Product or as otherwise mutually agreed to in writing by the
Parties.

 

1.58.                     “Technology” shall mean all methods, techniques, trade
secrets, copyrights, know-how, data, documentation, regulatory submissions,
Product Specifications (which are solely owned by Customer, except for those
portions of such Specifications that include routine BVL policies, procedures,
etc. and that are not Product-specific) and other intellectual property of any
kind (whether or not protectable under patent, trademark, copyright or similar
laws).

 

1.59.                     “Temporary Storage Period” shall have that meaning
ascribed in Section 6.5.

 

1.60.                     “Territory” shall mean those countries and territories
set forth in each Attachment “A#.6” (i.e., A1.6) for the Product identified in
each such Attachment “A,” it being understood that different Products may have
different Territories for purposes of this Agreement.

 

1.61.                     “Third Party” shall mean any person or entity other
than a Party to this Agreement or such Party’s Affiliate.

 

1.62.                     “United States” or “U.S.” shall mean the United States
of America, its territories and possessions including Puerto Rico.

 

ARTICLE 2 -                    DESCRIPTION OF WORK

 

2.1.                            Equipment.

 

2.1.1.                  Equipment owned by BVL and located at the Facility,
shall not be dedicated to any single customer unless otherwise agreed to in
writing, but shall be available for Manufacturing of Product according to BVL’s
Manufacturing Processes requirements.

 

7

--------------------------------------------------------------------------------


 

2.1.2.                  Customer and BVL shall mutually agree on the terms and
conditions of any special equipment required to be purchased for the
Manufacturing of the Product(s).  Equipment which Customer has purchased is
identified on Attachment “F” (title to which shall at all times remain with
Customer) and shall be solely dedicated to the production of Products
hereunder.  Customer may at times authorize BVL, with BVL’s written consent, to
select and order equipment that will be invoiced to Customer and for which
Customer agrees to be financially liable. BVL shall, at all times and at its
sole cost, be responsible for all normal and routine maintenance to the
Equipment identified on Attachment “F” in accordance with current BVL’s SOP’s,
which procedures have been reviewed and approved by Customer.  Customer shall,
at all times and at its sole cost, be responsible for upgrades, repairs,
replacement, non-routine maintenance and/or enhancements to the Equipment
identified on Attachment “F” and BVL shall obtain Customer’s prior written
approval prior to incurring such costs.  Risk of loss of all Equipment
identified on Attachment “F” shall be retained by BVL to the extent that loss
and/or damage of equipment is caused by BVL’s act of negligence, breach, willful
misconduct.  For the avoidance of doubt, BVL shall not be liable or bear risk of
loss for repairs or upgrades to the equipment except if caused by BVL’s failure
to perform maintenance as required pursuant to this Agreement.

 

2.2.                            API and Composition.

 

2.2.1.                  Customer Supply of API & Composition.  Customer shall,
at its own expense, supply BVL with sufficient quantities of API and
Customer-supplied Composition, including API, needed for the Manufacture of
Product, as specified in the supporting Purchase Orders, in order to meet
Customer’s Purchase Orders for Product in finished dosage form.  BVL shall have
no liability for quantities of API or Customer-Supplied Composition shipped in
excess of the requirement to Manufacture the amount of Product  required to fill
open Purchase Orders, but shall use such API or Composition for future Purchase
Orders.

 

2.2.2.                  Certification of Customer Supplied Composition &
Equipment.  Upon BVL’s request, Customer shall provide written confirmation of
the review and approval of the quality systems of its designated vendors for
Customer-supplied Composition/Equipment.

 

2.2.3.                  Reports for Customer Supplied Composition.  BVL shall:
(i) provide Customer with standard inventory reports for all API and
Customer-supplier Composition for the prior **** not later than the **** (****)
business day of each ****; (ii) notify Customer when the amount of API or
Customer-supplied Composition available at BVL reaches the minimum quantity of
materials as agreed by both Parties; (iii) not provide API or Customer-supplied
Composition to any Third Party without the express prior written consent of
Customer; (iv) not use API or Customer-supplied Composition for any purpose
other than the Manufacture of Product or conducting other services under this
Agreement, including, without limitation, not to analyze, characterize, modify
or reverse engineer any API, or take any action to determine the structure or
composition of any API, unless the foregoing is required under this Agreement;
and (v) destroy or return to Customer or its designee all unused quantities of
API and Customer-supplied Composition according to Customer’s written directions
at Customer’s cost.  If no written directions are provided to BVL within thirty
(30) days following termination of this Agreement, or any

 

8

--------------------------------------------------------------------------------


 

postponement or cancellation of a Purchase Order, then without BVL having any
liability to Customer, BVL may dispose of such API or Composition upon not less
than ten (10) days prior written notification to Customer of BVL’s intent to
dispose of such API or Composition per cGMP(s). Customer shall be financially
liable for the cost or expense associated with any such disposal.

 

2.2.4.                  Annual Physical Audit.  In addition to Customer’s annual
GMP audit, Customer will be entitled to perform an annual physical audit of
Customer-supplied Composition at a date and time to be agreed upon by both
Parties.  If the scope of the audit warrants (e.g., significant number of
materials, number of personnel in attendance, BVL’s involvement, etc.)  a
quotation will be provided to Customer.

 

2.2.5.                  ID Only Verification.  Customer must give written
permission to BVL to do ID-only, by-label verification of any API or active drug
substance if no identification test is requested by Customer to be performed by
BVL.

 

2.2.6.                  Release of Materials.  BVL will release all materials
provided by BVL. In the event the Territory (Attachment “A#.6”) includes the
European Union, then Customer’s Qualified Person shall be responsible to certify
compliance of the Customer-supplied API and for the release of Product within
the European Union and for EU Directives, standards and rules, including without
limitation, Article 51(3) of Directive 2001/83/EC, with respect to the
Product(s).

 

2.2.7.                  Quality Control Testing Requirements.  Customer will
provide, or cause BVL to develop at mutually agreed upon fees, written quality
control testing requirements, methods, specifications and reference standards
for the API and Product, which shall be performed by BVL in accordance with the
Specifications.  Customer will approve in writing initial testing documents, the
Master Production Record and any revisions of the documents thereafter. 
Revisions of approved testing documents requested within eight (8) weeks prior
to the Manufacturing Date or other services related to the subject Product may
cause a delay or postponement of such Manufacturing and/or other services
requested by the Customer.  BVL shall not be responsible for any losses or other
expenses resulting from any such delay.  Upon mutual agreement between the
Parties which shall not be unreasonably or untimely withheld, BVL shall make
revisions to the testing documents or MBR for a Product that are requested by
Customer.  Further, BVL shall be entitled to reasonable reimbursement for any
and all additional costs and expenses incurred by BVL in connection with any
such revision or delay as agreed upon by the Parties.  The Parties shall
cooperate in good faith to reach agreement for the changes and the associated
costs.

 

2.2.8.                  Disposition of Tailings/Rejects.  Customer is
responsible for notifying BVL with instruction for disposition of tailings and
rejects, which will be incorporated into the Master Batch Record and include a
shipment address for tailing and rejects if Customer requests return of tailings
and rejects.

 

2.2.9.                  Customer Liable for Changes to BVL Composition.  BVL
shall procure, at its cost, all BVL-supplied Composition listed as BVL’s
responsibility in Attachment A#.3 for a Product in order for BVL to meet
Customer’s Purchase Orders made pursuant to this Agreement.  In the event that
Customer makes changes to the vendor and/or specifications of any BVL-supplied
Composition, any additional

 

9

--------------------------------------------------------------------------------


 

expense due to such change shall be borne by the Customer as agreed upon, and
the Parties shall negotiate, in good faith, an appropriate adjustment to the
purchase price of the Product to reflect any increase or decrease in costs due
to such changes.  If Customer requires BVL utilize a specific vendor for any BVL
supplied Composition and BVL is reasonably unable to utilize such vendor, then
if Customer requires such vendor to be utilized, Customer shall have the
responsibility to source such Composition and provide to BVL pursuant to the
terms of this Agreement, which shall thereafter be deemed a Customer-supplied
Composition under this Agreement.

 

2.3.                            Product Manufacture. Pursuant to the provisions
of this Agreement, BVL shall Manufacture Customer’s Purchase Order quantities of
Product in finished packaged dosage form as defined in each Attachment “A#.1”
(i.e., A1.1)  For the avoidance of doubt, notwithstanding anything in this
Agreement to the contrary, such Product shall meet the Specification, the
requirements of cGMP and all Applicable Law.  BVL, its Agents and Bedford (and
any business, operations, personnel or assets owned or controlled by BVL and
such Agents and any successors thereto, as the same may be reorganized from time
to time) shall not during the term Manufacture for any Third Party,  directly or
through any Third Party any Relevant Product or provide or cause to be or assist
in providing any products or services (including in manufacturing, development,
or procurement) any Relevant Product, only in each case with the prior written
consent of Customer (which may be given at its sole discretion).

 

2.4.                            [Intentionally Omitted].

 

2.5.                            Representatives.  Each Party shall appoint a
representative having primary responsibility for day-to-day interactions with
the other Party for the services under this Agreement (each, a
“Representative”).  Both Parties shall use reasonable efforts to provide the
other with at least forty-five (45) days prior written notice of any change in
its Representative.  Except for notices or communications required or permitted
under this Agreement, which shall be subject to Article 13, or unless otherwise
mutually agreed by the Parties in writing, all communications between BVL and
Customer regarding the conduct of the services under this Agreement shall be
addressed to, or routed directly through, the respective Representatives of each
Party, as appropriate.

 

ARTICLE 3 -                    MANUFACTURE

 

3.1.                            BVL Compliance. BVL has obtained, and will
maintain at its sole cost and expense throughout the term of this Agreement, all
licenses, permits, certifications and approvals required under Applicable Law
for its Manufacturing Facilities and for its performance under this Agreement;
BVL’s Facilities conform, and will throughout the term of this Agreement conform
to cGMP and other Applicable Law.  Customer acknowledges that it is aware that
in May 2011 and November 2011, BVL’s manufacturing facility was inspected by the
United States Food and Drug Administration and by the European Medicines Agency
in March 2011 and November 2011.  Customer further acknowledges that each of
these inspections resulted in observations from the regulatory authority citing
deviations from current Good Manufacturing Practices.  Customer also
acknowledges The European Medicines Agency and the Therapeutic Goods
Administration have issued BVL short-dated, restricted GMP licenses.  Customer
further acknowledges that it is aware BVL voluntarily suspended manufacturing at
its site as of November 2011.  Customer has reviewed the records of inspection
from the above mentioned regulatory authorities as well as BVL’s corrective
action responses to the regulatory agencies and is satisfied that the corrective
actions set forth in

 

10

--------------------------------------------------------------------------------


 

BVL’s corrective action plan should rectify the cGMP issues at the manufacturing
facility that directly or indirectly affect Customer’s Product.

 

3.2.                            Facility. BVL shall perform all services under
this Agreement at the Facility, and shall hold at such Facility all Equipment,
API, Composition and other items used in such services.  BVL shall not change
the location of such Facility or use any additional facility for the performance
of services under this Agreement without prior written notice to, and prior
written consent from, Customer, which consent shall not be unreasonably withheld
or delayed (it being understood and agreed that Customer may withhold consent
pending completion of a quality assurance audit and/or regulatory impact
assessment satisfactory to it including without limitation an environmental,
health and safety audit of the new location or additional facility, as the case
may be): provided, that the Parties will meet and confer to discuss allocation
of any applicable costs and expenses in connection with any change of location
of the Facility or use of any additional facility for BVL’s convenience. BVL
will be responsible for all applicable costs and expenses in connection with any
change of location of the Facility or use of any additional facility for BVL’s
convenience (including costs for qualification and validation batches).  For the
avoidance of doubt, it is the Parties’ intent that changes to the Facility made
by or on behalf of Customer, or for the convenience of Customer shall be borne
by Customer; changes to the Facility made by or on behalf, or for the
convenience of BVL shall be borne by BVL.  In the event that a change to the
Facility is initiated by BVL, the Parties shall meet and confer on the scope of
reasonable regulatory requirements to be provided by BVL.  In the event the
Parties cannot in good faith reasonably agree to such filing requirements, then
the Parties shall mutually agree upon a qualified, neutral regulatory expert who
shall fully and finally allocate the costs after reviewing and hearing each
Parties arguments.  The costs of the expert shall be borne equally by the
Parties.  BVL shall maintain, at its own expense, the Facility and all Equipment
required for the Manufacture of Product in a state of repair and operating
efficiency consistent with the requirements of the cGMP and all other Applicable
Law.

 

3.3.                            Change Control. Any changes to the
Specification, Manufacturing Process, Equipment utilized to Manufacture such
Product, its testing procedures, validation, suppliers of raw materials and
components, or documentation systems that are specific or related to Product
would likely impact any government submission or approval pending, received
and/or required for such Product, either foreign or domestic as applicable for
the Territory, shall be made only with the prior written consent of the Parties
and in accordance with change control provisions of the Quality Agreement.  In
the event any such changes are required by an Agency, BVL will Promptly notify
Customer. Customer may, from time to time, propose to change Specification which
shall require mutual written consent of the Parties, and BVL will not
unreasonably or untimely withhold its consent to such change and will use
commercially reasonable efforts to implement such change.  For the avoidance of
doubt it is the Parties’ intent that the costs of any changes made pursuant to
this Section 3.3 at Customer’s request shall be borne by Customer, and the costs
of any changes made pursuant to this Section 3.3 made for the convenience of BVL
shall be borne by BVL. In the event that a change made pursuant to this Section
3.3 is initiated by BVL, the Parties shall meet and confer on the scope of
reasonable regulatory requirements to be provided by BVL. In the event the
Parties cannot in good faith reasonable agree to such filing requirements, then
the Parties shall mutually agree upon a qualified, neutral regulatory expert who
shall fully and finally allocate the costs after reviewing and hearing each
Parties arguments. The costs of the expert shall be borne equally by the
Parties.

 

3.4.                            Product Compliance.  Product delivered to
Customer pursuant to this Agreement shall conform to the Specification and be in
compliance with all Applicable Law, including but

 

11

--------------------------------------------------------------------------------


 

not limited to the requirements of GMP.  Customer acknowledges that it is aware
that in May 2011 and November 2011, BVL’s manufacturing facility was inspected
by the United States Food and Drug Administration and by the European Medicines
Agency in March 2011 and November 2011.  Customer further acknowledges that each
of these inspections resulted in observations from the regulatory authority
citing deviations from current Good Manufacturing Practices.  Customer
acknowledges The European Medicines Agency and the Therapeutic Goods
Administration have issued BVL short-dated, restricted GMP licenses.  Customer
further acknowledges that it is aware BVL voluntarily suspended manufacturing at
its site as of November 2011.  Customer has reviewed the records of inspection
from the above mentioned regulatory authorities as well as BVL’s corrective
action responses to the regulatory agencies and is satisfied that the corrective
actions set forth in BVL’s corrective action plan should rectify the cGMP issues
at the manufacturing facility that directly or indirectly affect Customer’s
Product.  Based on the foregoing, Customer acknowledges that the GMP issues set
forth above, as well as any prior deviations from cGMP by BVL, shall not
constitute grounds for a claim of any breach of this Agreement, and Customer
specifically waives any right to claim any breach under this Agreement based on
any such prior deviations from cGMP.  In the event of conflicting Applicable
Law, Product will comply with the most stringent from the conflicting
requirements unless otherwise agreed to by the Parties.

 

3.5.                            Regulatory Communications and Inspections.  All
information, documents and updates with regard to the Manufacture of Product
which are required by any Agency shall be provided by BVL in a timely manner,
and BVL shall submit to all inquiries and inspections by any such Agency.  All
documents directly related to Product shall be provided to Customer in advance
of submission to such Agency if feasible, and in no case shall such documents be
provided to Customer later than five (5) business days after such documents and
information are provided to any Agency.  The foregoing obligation of disclosure
excludes any information which BVL is prohibited from disclosing and/or directed
or requested by a regulatory agency not to disclose, including without
limitation, drafts of any potential consent decrees.  BVL shall notify Customer
Immediately (or, if during a weekend, upon the next business day) of all
scheduled Product-specific Agency inspections, and Customer shall have the right
to be present for all scheduled inspections relating to the Manufacture of
Product.  Any and all written communications or notices of inspection directly
related to Product received from any Agency shall be provided by Customer and
BVL to the other Party no later than five (5) business days after such
communications or notices are received by such Party; provided, however, that if
such document is from BVL, it may redact the confidential information of Third
Parties from such communications prior to providing same to Customer.

 

3.5.1.                  BVL shall also notify Customer Immediately of any
notices, observations or other formal written communications from such Agency
provided to BVL after the Effective Date regarding any deficiencies that have or
may have an adverse effect on the Product or BVL’s ability to perform its
obligations under this Agreement.  For the avoidance of doubt, the foregoing
obligation of disclosure excludes any information which BVL is prohibited from
disclosing and/or directed or requested by a regulatory agency not to disclose,
including without limitation, drafts of any potential consent decrees. 
Notwithstanding anything to the contrary hereunder, Customer shall have the
right to postpone all pending and future Purchase Orders hereunder in the event
of (i) any such notices, observations or communications newly provided to
Customer following the Effective Date; (ii) any regulatory or other concerns
under Applicable Law newly discovered following the Effective Date; (iii) any
material issues with the supply of Products hereunder (including atypical
Manufacturing deviations of the sort

 

12

--------------------------------------------------------------------------------


 

requiring investigation hereunder); (iv) any consent decree; or (v) violations
of any of the Product quality provisions of this Agreement.

 

3.5.2.                  To the extent BVL does not already have copies, Customer
shall provide BVL with copies of all Agency approval letters for Product for
both clinical studies and commercial use.  In addition, Customer shall provide
BVL, on an annual basis, with its anticipated schedule of material Agency
regulatory filings for the next two (2) calendar years.  BVL acknowledges that
such schedule may change at any time.

 

3.5.3.                  BVL will provide, at Customer’s request, a copy of the
BVL Drug Master Files (DMFs) and authorization for FDA to access the DMFs.  This
may be used by the Customer only to prepare any required Regulatory filing.  Any
other use of the DMF shall require BVL’s prior written approval.

 

3.6.                            Health, Safety and Environmental Compliance.

 

3.6.1.                  Dispensing and other Manufacturing operations are to be
performed by BVL using appropriate safety measures and containment techniques as
dictated by Applicable Law and industry standards.  BVL shall be solely
responsible for implementing and maintaining health and safety procedures for
the Manufacture of Product and performance of services under this Agreement and
for the handling of any materials or hazardous waste used in or generated by
such activities.  BVL, in consultation with Customer, shall develop safety and
handling procedures for API and Product; provided, however, that Customer shall
have no responsibility for BVL’s health and safety program.  The generation,
collection, storage, handling, transportation, movement and release of hazardous
materials and waste generated in connection with the Manufacture of Product and
other services under this Agreement shall be the responsibility of BVL at BVL’s
cost and expense, unless otherwise agreed to in writing by the Parties for
special situations or conditions.  Without limiting other legally applicable
requirements, BVL shall prepare, execute and maintain, as the generator of
waste, all licenses, registrations, approvals, authorizations, notices, shipping
documents and waste manifests required under Applicable Law.  Notwithstanding
the foregoing, Customer shall be solely responsible for the disposal of any
waste generated by Customer disposition of Customer-supplied Composition or
finished Product.

 

3.6.2.                  Customer has established a program for systematic
assessment of its suppliers’ EHS programs (“TPM EHS Assessment Program”) and BVL
agrees to participate and reasonably cooperate with Customer in effectively
implementing this TPM EHS Assessment Program.

 

3.6.3.                  BVL will review Customer’s TPM EHS Assessment Program
and, if applicable, provide quotations for additional resources required to
address the program.  BVL policies will govern except in the event that Customer
is willing to bear the cost of compliance.  Specifically, BVL agrees to:

 

3.6.3.1.        Promptly respond to reasonable Customer requests for
non-confidential information made as part of TPM EHS Assessment Program. 
Customer will provide a questionnaire to BVL and BVL is expected to provide the
complete response within thirty (30) calendar days;

 

13

--------------------------------------------------------------------------------


 

3.6.3.2.        Reasonably cooperate with Customer to clarify and supplement any
information related to its facilities and operations; and

 

3.6.3.3.        Provide to Customer, upon request, copies of BVL’s
environmental, health and safety permits required by any governmental authority
which are associated with the Products and all facility operations related
thereto.

 

3.6.4.                  BVL agrees that Customer or its appointed Agent(s)
(which Agent shall be disclosed to BVL not less than 30-days in advance of an
audit and which shall not be rejected by BVL in the absence of good cause shown)
shall be entitled to conduct inspections and audits upon reasonable notice (at
Customer’s cost) and mutually convenient times of any areas or facilities used
to produce the Products or required for production of the Products, including
for the following reasons:

 

3.6.4.1.        to assist in completion of TPM EHS Assessment Program described
in this Section 3.6.2; and

 

3.6.4.2.        to allow for a loss prevention inspection of the Facility by
Customer’s fire insurance underwriting company as necessary for Customer to
obtain contingent business interruption insurance.

 

3.6.5.                  BVL shall take reasonable and appropriate precautions to
ensure that its personnel (including its employees, contractors, and Agents) are
protected from Product and/or the Product’s Manufacturing process exposures
through either engineering infrastructure, personnel protective equipment or a
combination of both.  Upon request, within 90 days, BVL shall provide workplace
monitoring data which demonstrates the effectiveness of controls.  For testing
of Customer-supplied Composition or API, Customer will provide sampling method
and media to allow samples to be collected at Customer’s cost.  If testing
methods for the API or Customer-supplied Composition in question are
unavailable, surrogates may be used.  Workplace monitoring data will be
performed in accordance with proposals provided to Customer.

 

3.7.                            Subcontractors. Neither Party may subcontract
with any Third Party or use Agents to perform any of its obligations hereunder
without the prior written consent of the other Party, provided that for the
avoidance of doubt: (i) any rights of Customer to perform audits as authorized
hereunder (and subject to the requirements of Section 3.6.4) are not subject to
the foregoing, provided in any event that such auditor shall be required to
enter into a reasonable and appropriate confidentiality agreement with BVL; and
(ii) BVL shall have the right to subcontract nominal, non-Manufacturing Process
tasks (such as pest control, cleaning, etc.).  In the event that a Party does
subcontract with a permitted Third Party or Agent pursuant to this Section 3.7,
it shall be solely responsible for the performance of any permitted
subcontractor, and for costs, expenses, damages, or losses of any nature arising
out of such performance as if such performance had been provided by itself under
this Agreement.  Each Party shall cause any such permitted subcontractor and
Agent to be bound by, and to comply with, all confidentiality, quality
assurance, regulatory and other obligations and requirements as set forth in
this Agreement.

 

3.8.                            Records. BVL shall keep complete and accurate
records of (including, without limitation, reports, accounts, notes, data, and
records of all information and results obtained from) all work done by it under
this Agreement (collectively, the “Records”).  BVL shall not

 

14

--------------------------------------------------------------------------------


 

transfer, deliver or otherwise provide any such Records to any Third Party,
except to an Agency when requested by an Agency and on notice to Customer
pursuant to Section 3.5, without the prior written approval of Customer.  While
in the possession or control of BVL, Records shall be available during annual
audits or as otherwise mutually agreed to times for inspection, examination and
review by or on behalf of Customer and its Agents (which Agent shall be subject
to the requirements set forth in Section 3.6.4 as well as a reasonable and
appropriate confidentiality agreement).  All original Records of the Manufacture
of Product hereunder shall be retained and archived by BVL in accordance with
cGMP and Applicable Law, but in no case for less than a period of **** (****)
years following completion of the applicable work or project. Upon Customer’s
request, BVL shall promptly provide Customer with additional copies of such
Records at Customer’s cost.  **** (****) years after completion of the
applicable work or project or such longer period in accordance with cGMP and
Applicable Law unless otherwise agreed to in advance by the Parties in writing
all of the aforementioned records shall be destroyed unless Customer instructs
BVL in writing as to a contrary disposition for such files.

 

3.9.                            Product and Process Failure.

 

3.9.1.                  Product shall be Manufactured in accordance with cGMP
and the Manufacturing Process approved mutually by Customer and BVL.  Customer
acknowledges that it is aware that in May 2011 and November 2011, BVL’s
manufacturing facility was inspected by the United States Food and Drug
Administration and by the European Medicines Agency in March 2011 and November
2011.  Customer further acknowledges that each of these inspections resulted in
observations from the regulatory authority citing deviations from current Good
Manufacturing Practices.  Customer acknowledges The European Medicines Agency
and the Therapeutic Goods Administration have issued BVL short-dated, restricted
GMP licenses.  Customer further acknowledges that it is aware BVL voluntarily
suspended manufacturing at its site as of November 2011.  Customer has reviewed
the records of inspection from the above mentioned regulatory authorities as
well as BVL’s corrective action responses to the regulatory agencies and is
satisfied that the corrective actions set forth in BVL’s corrective action plan
should rectify the cGMP issues at the manufacturing facility that directly or
indirectly affect Customer’s Product.  Each Batch of Product will be sampled and
tested by BVL against the Specification.  The Quality Assurance Department of
BVL will review the Records relating to the Manufacture of the Batch and will
assess if the Manufacture has taken place in compliance with cGMP and the
Manufacturing Process.

 

3.9.2.                  If, based upon such tests and/or review, a Batch of
Product conforms to the Specification and was Manufactured according to cGMP and
the Manufacturing Process, then a Certificate of Compliance will be generated
and approved by the Quality Assurance Department of BVL.  This Certificate of
Compliance, a Certificate of Analysis, if required, and a complete and accurate
copy of the executed Batch records (collectively, the “Batch Records”) for each
Batch of Product (including all the Batch documentation described in Attachment
“D” to this Agreement) will be delivered to Customer in advance of Product
shipment by a reputable overnight courier or by registered or certified mail,
postage prepaid, return receipt requested to verify delivery date.  As Customer
is aware, the European Medicines Agency and Therapeutic Goods Administration
have issued BVL restricted, short-dated GMP licenses.  In addition, BVL’s GMP
license in Canada has been restricted to medically necessary products.  Based on
these restricted GMP licenses, BVL has modified its Certificate

 

15

--------------------------------------------------------------------------------


 

of Compliance, a copy of which is included in Attachment “H”). Unless the Batch
is shipped under quarantine, in the event that Customer has not received all
such Batch Records at the time of receipt of BVL’s invoice for such Batch,
Customer will notify BVL in writing, and unless the Batch (or a partial Batch)
is shipped under quarantine, Customer shall be entitled to withhold payment
until Customer receives the Batch Record.  In the event that Customer requires
additional copies of the Batch Records, these will be provided by BVL to
Customer at mutually agreed upon fees.

 

3.9.3.                  Customer will review the Batch Records for each Batch of
Product and may test samples of the Batch of Product against the Specification. 
Customer will notify BVL in writing of its lot disposition of such Batch within
**** (****) calendar days of receipt of the complete Batch Records relating to
such Batch.  If no acceptance or rejection in writing is received by BVL within
**** (****) days, the Batch will be conclusively deemed accepted During this
review period, the Parties agree to respond punctually, and shall endeavor in
good faith to comply in the typical circumstance within five (5) calendar days,
to any reasonable inquiry by the other Party with respect to such Batch
Records.  Customer has no obligation to accept a Batch to the extent such Batch
does not comply with the Specification, Applicable Law (for purposes solely due
to BVL or BVL’s Manufacturing or services hereunder), and/or was not
Manufactured in compliance with cGMP and the Manufacturing Process.

 

3.9.4.                  In case of any disagreement between the Parties as to
whether Product conforms to the applicable Specification, a representative
sample of such Product shall be submitted to an independent testing laboratory
mutually agreed upon by the Parties for tests and final determination of whether
such Product conforms to such Specification.  The laboratory must meet cGMP
requirements, be of recognized standing in the pharmaceutical industry, and
consent to the appointment of such laboratory shall not be unreasonably withheld
or delayed by either Party.  Such laboratory shall use the validated test
methods contained in the applicable Specification.  The determination of
conformance or not by such laboratory with respect to all or part of such
Product shall be final and binding on the Parties.  The fees and expenses of the
laboratory incurred in making such determination shall be paid by the Party
against whom the determination is made.

 

3.9.5.                  Subject to Article 8, if BVL does not manufacture any
Batch of Products according to GMP or the Manufacturing Process and the Product
does not meet the requirements of this Agreement then BVL shall, after
consultation with and written agreement from Customer:

 

3.9.5.1.        refund any Manufacturing fees and expenses paid by Customer to
BVL on a pro rata basis over the usable portion for such Batch; or

 

3.9.5.2.        at BVL’s cost and expense produce a new Batch of Product as soon
as reasonably possible; and

 

3.9.5.3           reimburse Customer for any loss of API or Customer-supplied
Composition pursuant to the terms set forth in Section 8.5 to the extent the
reimbursement is not provided in Section 3.9.5.1 or Section 3.9.5.2.

 

16

--------------------------------------------------------------------------------

 

3.9.6.                     BVL or Customer may postpone all scheduled
Manufacture of the affected Product until such time as final disposition of
rejected Batch(s) has been determined and complete Investigations have been
finalized with root cause analysis and corrective actions determined to prevent
further Batch rejections.  BVL shall without any undue delay perform all
Investigations (including for such rejected Batches) diligently and
expeditiously. The Parties will use good faith efforts to Investigate and
perform corrective actions to address Batches for which any Batch Record
indicates an out-of-profile condition as defined by generally accepted practice
and mutually agreed upon by the Parties. Customer may request, in writing, that
BVL continue to Manufacture Product pending its Investigation, and in the event
that BVL elects to Manufacture Customer’s Product prior to the conclusion of an
Investigation, then Customer shall assume financial responsibility in the event
of further Batch rejection for similar reasons.  If Customer requests
postponement until completion of the Investigation, there shall be no fees
charged.

 

3.9.7.                     Moreover, the Parties shall meet to discuss, evaluate
and analyze the reasons for and implications of the failure to meet the
Specification or comply with the cGMP and/or the Manufacturing Process.

 

ARTICLE 4 -                         VOLUMES

 

4.1.                              Product Purchase and Supply Obligations.  BVL
shall supply Customer with Customer’s Product as identified in Section 1.46 in
accordance with the terms of this Agreement for the Territory.  In the event
that BVL, at any time during the term of this Agreement, has reason to believe
that it will be unable to perform, or meet the requested delivery date, the
Manufacturing of any Batch of Product or any other services under this
Agreement, BVL shall promptly notify Customer thereof, but in any event, within
**** (****) business days.

 

ARTICLE 5 -                         PURCHASE ORDERS

 

5.1.                              [Intentionally Omitted]

 

5.1.1.                     [Intentionally Omitted] .

 

5.1.2.                     [Intentionally Omitted] .

 

5.2.                              [Intentionally Omitted]

 

5.3.                              Purchase Orders.

 

5.3.1.                     Customer shall provide BVL with Purchase Orders for
Products upon execution of this Agreement and BVL shall provide manufacturing
dates once a restart timeline has been established.

 

5.3.2.                     [Intentionally Omitted]

 

5.3.3.                     Notwithstanding the foregoing, in the event that
Customer, in its good faith judgment, determines that a Product, if
Manufactured, will not be marketable in the Territory and that the cause for
such non-marketability is solely and proximately the responsibility of BVL then
the Parties shall cooperate in good faith to schedule Manufacturing of such
effected Products as soon as reasonably practicable.

 

17

--------------------------------------------------------------------------------


 

5.4.                              Obligation of Supply.  BVL shall be obligated
to Manufacture Product only in accordance with the Purchase Orders for the
specific products and quantities listed in Section 1.46.

 

5.5.                              Additional Services.

 

5.5.1.                     [Intentionally Omitted].

 

5.5.2.                     In the event that Customer requests or an Agency
requires additional services in support of Product, BVL will provide Customer
with a quotation for such services.  BVL will provide such services only upon
receipt from Customer of a binding Purchase Order referencing the quotation
provided for the required service.

 

5.6.                              Supply of Composition.  It is BVL’s
responsibility to: (a) maintain at all times a quantity of BVL-supplied
Composition from mutually approved vendors sufficient to meet Purchase Orders,
(b) notify Customer of its requirements of API and Customer-supplied Composition
needed in order to fulfill its obligations hereunder API and Customer-supplied
Composition shall be delivered to BVL not less than **** (****) days in advance
of the scheduled Manufacturing Date.  Customer will provide adequate supply of
reference standards for the foregoing upon request by BVL.  Customer will
coordinate with BVL’s Materials Management Department on the specifics related
to each shipment of Customer-supplied Composition.  BVL will be responsible to
receive, sample, store and maintain the inventory at BVL in accordance with BVL
SOP’s and mutually agreed to Specifications.

 

ARTICLE 6 -                         PRICE AND PAYMENT

 

6.1.                              Price and Shipment.

 

6.1.1.                     The prices to be paid by Customer for the services
and/or quantities of Product purchased pursuant to Article 5 of this Agreement
are specified in each Attachment “A#.5” (i.e. A1.5) or for other services in
applicable quotations or proposals provided to Customer and confirmed by
Customer’s Purchase Orders.

 

6.1.2.                     Delivery terms for Products shall be **** (Incoterms
2000). Customer shall assume title and risk of loss of the finished Product upon
delivery to ****.  BVL shall ensure that each Batch shall be delivered to
Customer, or Customer’s designee: (i) within **** (****) days in advance or ****
(****) days after the requested delivery date or as otherwise mutually agreed to
and to the destination designated by Customer on the Purchase Order; and (ii) in
accordance with the instructions for shipping included on the Purchase Order and
packaging specified in the Master Batch Record or as otherwise agreed to by the
Parties in writing.  A bill of lading shall be furnished to Customer with
respect to each shipment. Customer is responsible for all shipment costs and
shipping charges will be paid directly by Customer.

 

6.2.                              Pricing

 

6.2.1.                     [Intentionally Omitted]

 

6.2.2.                     [Intentionally Omitted] .

 

6.2.3.                     [Intentionally Omitted].

 

18

--------------------------------------------------------------------------------


 

6.3.                              Payment of Invoices.

 

6.3.1.                     [Intentionally Omitted]

 

6.3.2.                     [Intentionally Omitted]

 

6.3.3.                     [Intentionally Omitted]

 

6.4.                              [Intentionally Omitted]

 

6.5.                              Storage Fees. Customer is responsible for
storage charges as specified in Attachment “C” for Product stored for more than
**** (****) calendar days beyond BVL’s release of such Product the “Temporary
Storage Period”.  Storage beyond the Temporary Storage period of Product in
BVL’s warehousing Facilities must receive prior written approval from BVL.  Such
approval will be granted only on a space-available basis.  At the expiration of
the Temporary Storage Period, BVL shall ship the Product to Customer at
Customer’s cost at the Customer’s shipping address listed on the applicable
Purchase Order.  Notwithstanding anything in this Agreement to the contrary, at
no time shall Customer incur or be responsible to pay any storage charges if the
reason for such storage is an investigation pursuant to Paragraphs 3.5 or 3.6.

 

6.6.                              Stability Program.  During the term of this
Agreement and upon Customer’s request and BVL’s written agreement, BVL will
conduct and support, at Customer’s reasonable expense, all stability studies in
progress or planned (e.g., NDA annual stability studies) as of the Effective
Date until such studies are concluded.  Customer shall be responsible for all
costs of conducting any stability studies.  Stability program costs will be
covered in a separate quotation provided by BVL to Customer based on the agreed
upon protocol.  Customer may also make arrangements for stability work to be
performed at a facility other than BVL at Customer’s expense.

 

6.7.                              Inspection, Packaging and Labeling.  Customer
shall be responsible for and bear all costs associated with the design, quality
release and regulatory approval of all labeling and packaging materials for
Product.  Customer shall perform its design, development, quality release and
regulatory approval obligations hereunder in a timely manner sufficient for BVL
to satisfy its Manufacturing obligations hereunder for Product.  Labeling and
packaging developed by Customer will conform to labeling and packaging
Specification mutually agreed to in writing by the Parties and will conform to
all Applicable Law.

 

6.8.                              Weekly Payments by BVL.  Commencing on the
seventh (7th) calendar day following the execution of this Agreement, BVL agrees
to make Weekly Payments on such date and on each successive seventh (7 th) day
thereafter, consisting of Transition Definity Payments and Transition Campaign
Payments, each as described below, to Customer (“Weekly Payments”), not to
exceed a maximum aggregate payment of Five Million Dollars ($5,000,000) (the
“Maximum Weekly Payment Cap”).  If the date of payment for any of the Weekly
Payments falls on a Saturday, Sunday, or bank holiday, payment shall be made on
the first business day following the weekend or holiday

 

6.8.1.                     Transition Definity Payments: BVL agrees to pay
Customer **** Dollars ($****) per week until the earlier of (a) **** (****) days
following BVL’s release to Customer of **** of the Definity Product Identified
in Attachment A7.1 produced pursuant to the terms of this Agreement, provided
such lot is not rejected pursuant to

 

19

--------------------------------------------------------------------------------


 

this Agreement in good faith by Customer during this **** (****) day period; (b)
Customer’s release to distribution of **** of Definity produced by BVL pursuant
to the terms of this Agreement; or (c) the aggregate Transition Definity
Payments made by BVL reach the Maximum Weekly Payment Cap.

 

6.8.2.                     Transition Campaign Payments: Should the Transition
Definity Payments end for the reasons stated in subparagraph 6.8.1, then
starting **** (****) calendar days after the last Transition Definity Payment,
BVL agrees to pay Customer **** dollars ($****) per week until the earlier of:
(a) **** (****) days following BVL’s release to Customer of the final lot of
Products produced by BVL, provided such final lots are not rejected pursuant to
this Agreement in good faith by Customer during this **** (****)  day period;
(b) Customer’s release to distribution of the final lot of Products produced by
BVL; or (c) the aggregate Transition Definity Payments plus the Transition
Campaign Payments made by BVL reach the Maximum Weekly Payment Cap.  Should the
Transition Definity Payments end because the aggregate Transition Definity
Payments made by BVL reach the Maximum Weekly Payment Cap as stated in
subparagraph 6.8.1, BVL shall have no obligation to make any Transition Campaign
Payments.  In addition, should the Transition Definity Payments end for the
reasons stated in subparagraph 6.8.1(a) and such lot is rejected by Customer
within the ****-day period described above before Customer’s release to
distribution of one lot of Definity produced by BVL, BVL shall make a true up
payment under Section 6.8.1, within **** (****) business days of BVL’s receipt
of notice of such rejection, as if such Transition Definity Payments had not
ended and will continue to make such payments under Section 6.8.1 until such
time as the conditions set forth above have been met.

 

6.8.3.                     Method of Weekly Payments:  BVL shall execute a wire
transfer for the Weekly Payments so that each of the Weekly Payments shall be
received by LMI by 10:00 AM EST, using the following information unless modified
by LMI:

 

Wachovia Bank (a division of Wells Fargo Bank, N.A.)
ABA # #########
Account #  #########
FBO: Lantheus Medical Imaging
Lantheus Contact: Charlie Lichtmann, ###-###-####

 

ARTICLE 7 -                         QUALITY AGREEMENT

 

7.1.                              Quality Agreement.  Certain quality matters
relating to Product are included in the Quality Agreement which is attached and
incorporated herein by reference as Attachment “E.”  If any provision of the
Quality Agreement is irreconcilably inconsistent with the terms of this
Agreement, the terms of this Agreement shall prevail with respect to commercial
issues, and the Quality Agreement shall prevail with respect to cGMP issues.

 

ARTICLE 8 -                         INDEMNIFICATION

 

8.1.                              Customer Indemnity.  Customer hereby holds
harmless and indemnifies BVL, its Affiliates and its and their directors,
officers, employees and agents (the “BVL Indemnitees”) against any and all
losses, liabilities, damages, reasonable costs and expenses whatsoever,
including, without limitation, reasonable attorneys’ fees, and the cost of
recalls and any and all

 

20

--------------------------------------------------------------------------------


 

amounts reasonably paid in settlement of any claim or litigation, any settlement
payments subject Section 8.3 below, (collectively, “Losses”) incurred by any BVL
Indemnitee in investigating, preparing, or defending against any litigation,
commenced or threatened by a Third Party, or any other claim, demand or
proceeding of a Third Party (collectively, “Claims”), based on, resulting from,
arising out of or in connection with any actual or alleged: (a) personal
injuries and/or death resulting from, arising out of or in connection with any
distribution or sale of a Product by Customer, its Affiliates or its
distributors, including, without limitation, Claims based on negligence,
warranty, strict liability or any other theory of liability or violation of any
Applicable Law; (b) breach by Customer of its representations, warranties or
covenants hereunder; or (c) negligent act or the willful misconduct of any
Customer Indemnitees in performing Customer’s obligations under this Agreement;
(d) Customer’s API and any Customer supplied Composition, materials, Equipment,
Specifications, formulations, marketing, labeling, design, instructions,
handling and/or storage; except, in each case, to the comparative extent such
Claim arose out of or resulted from a matter for which BVL is responsible
therefore pursuant to Section 8.2.

 

8.2.                              BVL Indemnity. BVL hereby holds harmless and
indemnifies Customer, its Affiliates and its and their directors, officers,
employees and agents (the “Customer Indemnitees”) against any and all Losses
incurred by any Customer Indemnitee in preparing, or defending against any
Claims based on, resulting from, arising out of or in connection with any actual
or alleged: (a) personal injuries and/or death that are proximately caused (as
defined under Delaware law) by a Manufacturing Defect (as hereinafter defined);
(b) breach by BVL of its representations, warranties or covenants hereunder,
including personal injuries and/or death claims; (c) any recall pursuant to
Article 25 of this Agreement due to BVL’s negligence, willful misconduct, or
breach of any covenant, representation or warranty in this Agreement; or (d)
negligent act or the willful misconduct of any BVL Indemnitees in performing
BVL’s obligations under this Agreement except, in each case, to the comparative
extent such Claim arose out of or resulted from a matter for which Customer is
responsible therefor pursuant to Section 8.1. For the purposes of this Section
8.2, “Manufacturing Defect” means the negligence, recklessness (having a
baseline not less than negligence), wrongful intentional acts or negligent
omissions, or strict liability of or by BVL or its Affiliates or its Agents
resulting from, or arising out of or in connection with the Manufacture of a
Product by BVL.

 

8.3.                              Indemnification Procedures.  Any BVL
Indemnitees or Customer Indemnitees (collectively, “Indemnitees”) seeking
indemnification under Section 8.1 or 8.2, agrees to notify the indemnifying
Party within ten (10) business days of receipt of any Claims, demands or threats
of suit for which such Party may be liable under Section 8.1 or 8.2 as the case
may be; provided, however, that failure to give such notification shall not
affect the indemnification to be provided hereunder except to the extent the
indemnifying Party shall have been actually prejudiced as a result of such
failure (except that the indemnifying Party shall not be liable for any expenses
incurred during the period in which the Indemnitee(s) failed to give such
notice).  The indemnifying Party shall have the right, but not the obligation,
to defend, to employ counsel of its choosing, to control, to negotiate, and to
settle such claims; provided, however, that the Indemnitee(s) shall be entitled
to participate in the defense of such matter and to employ counsel at its
expense to assist therein.  The Indemnitee(s) shall provide the indemnifying
Party with such information and assistance as the indemnifying Party may
reasonably request, at the expense of the indemnifying Party.  The Parties
understand that no insurance deductible shall be credited against losses for
which a Party is responsible under this Article 8.  No indemnifying Party under
Section 8.1 or 8.2 may compromise or settle any Claim or pay any settlement
amount in the connection with the compromise or settlement of

 

21

--------------------------------------------------------------------------------


 

any Claim without the prior written consent of Indemnitee, such written consent
not to be unreasonably withheld or delayed.

 

8.4.                              Insurance.  Customer and BVL will each, at its
own cost and expense, obtain and maintain in full force and effect, during the
term of this Agreement and for a period of one year following the expiration or
other termination of this Agreement, Commercial General Liability insurance,
written on the standard approved Policy Form, and Blanket Contractual Liability,
with limits of liability of not less than $**** Combined Single Limit Bodily
Injury and Property Damage covering its duties and obligations under the
Agreement.  The coverage limits may be provided, individually or jointly,
through a combination of Primary, Excess/Umbrella or Self-Insured Retention. 
The Parties further understand and agree that the insurance limits identified
herein shall not act as a bar to any recovery.

 

8.5.                              Specific Limitation of Liability for
Process-Related (i.e., during Manufacturing) Losses.

 

8.5.1.                     Notwithstanding anything to the contrary set forth
herein or in any collateral documents hereunder (invoices, purchase orders,
etc.), the Parties acknowledge and agree that BVL’s sole liability to Customer
for in-process Manufacturing losses (i.e. loss of API,  or Customer-supplied
Composition) is set forth exclusively in this section 8.5.  Except for Batches
of Definity (where the maximum liability shall be $****), BVL agrees to
reimburse Customer up to a maximum of $**** per Batch pro-rated over the usable
portion of the Batch, if applicable, for any loss of API or Customer-supplied
Composition for each Batch that does not meet Specification or was not
Manufactured in accordance with the Manufacturing Process or cGMP and therefore
can not be released; provided that the loss of such materials can be shown after
Investigation to be caused solely and directly by: (a) the failure of BVL to
follow its SOP’s; or (b) BVL’s negligence, willful misconduct or breach of this
Agreement; or (c) BVL’s willful misconduct, where, solely for purposes of this
Section 8.5.1, such “willful misconduct” shall have the meaning set forth under
Delaware law.  In the absence of a showing of (a), (b) or (c), above, then BVL
shall have no liability to Customer for such Batch of Product.  In addition to
this payment, BVL will be responsible for all Manufacturing fees incurred during
the Manufacture of the failed Batch, pro-rated over the usable portion of the
Batch, if applicable.  Notwithstanding the foregoing, or any declared value of
API costs in excess of $**** or $****, as applicable, or the insurance levels
identified in Section 8.4 or elsewhere, in no event shall BVL’s liability to
Customer for in-process loss of API or Customer-supplied Composition be in
excess of $**** or $****, as applicable, per Batch.

 

8.6.                              LIABILITY LIMITATION.

 

8.6.1.                     ELECTION OF REMEDIES. SECTION 3.9.4, 3.9.5, 8.2, 8.5,
8.6.3, 25.1 AND 34 ARE CUSTOMER’S SOLE AND EXCLUSIVE REMEDY FOR ANY PRODUCT THAT
DOES NOT COMPLY WITH THE SPECIFICATIONS CONTAINED IN THE MASTER BATCH RECORD
AND/OR WERE NOT MANUFACTURED IN ACCORDANCE WITH THE REQUIREMENTS SET FORTH IN
THIS AGREEMENT.

 

8.6.2.                     SPECIAL DAMAGES. NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES, INCLUDING
WITHOUT LIMITATION, LOST PROFITS, LOST MARKET SHARE OR DAMAGES STEMMING FROM AN
INTERRUPTION OF SUPPLY

 

22

--------------------------------------------------------------------------------


 

ARISING OUT OF THIS AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(THE “SPECIAL DAMAGES”).

 

8.6.3.                     AGGREGATE AGREEMENT CAP ON COSTS, LOSSES, EXPENSES,
DAMAGES AND MAXIMUM WEEKLY PAYMENT CAP. THE PARTIES RECOGNIZE AND ACKNOWLEDGE
THAT THIS ARTICLE 8 ATTEMPTS TO EQUITABLY ALLOCATE RISK WITH RESPECT TO EACH
PARTIES’ RESPECTIVE INTEREST IN THE AGREEMENT AND THAT THE LIMITATIONS OF
LIABILITY SET FORTH HEREIN ARE COMPROMISES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH HEREIN, BVL’S TOTAL MAXIMUM AGGREGATE LIABILITY FOR DAMAGES,
LIABILITY AND INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT EXCEED
A TOTAL AGGREGATE CAP OF FIVE MILLION DOLLARS (USD$5,000,000).  THIS CAP ON
DAMAGES AND LIABILITY (THE “BVL CAP”) IS INTEGRAL TO THIS AGREEMENT AND THE
AGREEMENT WOULD NOT HAVE BEEN EXECUTED IN ITS ABSENCE.

 

8.6.4.                                                            EXCEPTIONS TO
LIABILITY CAP.  THE BVL CAP SHALL NOT APPLY TO DAMAGES RESULTING FROM: BREACHES
BY A PARTY OF A DUTY IMPOSED UNDER ARTICLE 9 (CONFIDENTIALITY), SECTION 11
(INTELLECTUAL PROPERTY), OR DUE TO A PARTY’S WILLFUL MISCONDUCT OR FRAUD.  FOR
THE AVOIDANCE OF DOUBT, THE PARTIES EXPLICITLY ACKNOWLEDGE AND AGREE THAT BVL’S
OFFERING TO ENTER INTO THIS AGREEMENT AND ENTERING INTO THIS AGREEMENT GIVEN
BVL’S CURRENT AND POTENTIAL REGULATORY SITUATION AND THE POTENTIAL IMPACT OF
THAT ON BVL’S ABILITY TO MANUFACTURE AND DELIVER PRODUCT UNDER THIS AGREEMENT
SHALL NOT SERVE AS THE BASIS OF ANY CLAIM FOR WILLFUL MISCONDUCT, FRAUD OR FRAUD
IN THE INDUCEMENT.

 

8.6.5.                     INTEGRAL PROVISIONS.  THESE LIMITATIONS SET FORTH IN
THIS SECTION 8.6 SHALL APPLY, NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE
OF ANY LIMITED REMEDY. SUCH LIMITED WARRANTIES, LIMITATION OF LIABILITY AND
SPECIAL PROVISIONS ARE INTEGRAL PARTS OF THIS AGREEMENT.

 

ARTICLE 9 -                         CONFIDENTIALITY

 

9.1.                              Confidential Information. As used in this
Agreement, “Confidential Information” means any scientific, technical, trade,
business or proprietary information related to the subject of the Agreement,
irrespective of whether in human or machine-readable form, tangible or
intangible, (a) which is or has been given by the Disclosing Party to the
Receiving Party or otherwise acquired or perceived by the Receiving Party from
the Disclosing Party; or (b) which was developed by BVL for Customer under the
terms of the Manufacturing Agreement or is developed by BVL for Customer under
the terms of this Agreement.  Confidential Information does not include
information that: (a) is lawfully in the possession of the Receiving Party,
without restriction as to confidentiality or use, at the time of disclosure by
the Disclosing Party, as demonstrated by competent written records of the
Receiving Party; (b) is or later becomes part of the public domain through no
fault of the Receiving Party (i.e., other than by breach of this Agreement by
the Receiving Party); (c) is received, without restriction as to confidentiality
or use, by the Receiving Party from a Third Party lawfully entitled to
possession of such Confidential Information and who does not violate any
contractual, legal or fiduciary obligation to the Disclosing Party by providing
such Confidential Information to the Receiving Party; or (d)

 

23

--------------------------------------------------------------------------------


 

is developed independently by the Receiving Party without any use of, or access
or reference to, or reliance on, the Disclosing Party’s Confidential
Information, in whole or in part.  Disclosing Party is not obligated to mark
information as “CONFIDENTIAL” for such information to be deemed Confidential
Information under this Agreement.  Confidential Information of BVL includes, but
is not limited to, BVL Technology, BVL Improvements, BVL pricing information and
capabilities/capacities.  Confidential Information of Customer includes, but is
not limited to, Customer Technology, Customer Inventions and Customer
Improvements.  This Agreement shall not be construed as a grant of any right or
license to the Receiving Party with respect to Confidential Information of the
Disclosing Party or as a requirement of either Party to enter into any further
arrangement with respect to Confidential Information of the Disclosing Party.

 

9.2.                              Disclosure and Use. The Receiving Party shall:
(a) maintain the confidentiality of the Disclosing Party’s Confidential
Information; (b) not disclose the Disclosing Party’s Confidential Information to
any Third Party without the prior written consent of the Disclosing Party; and
(c) use the Disclosing Party’s Confidential Information only as necessary to
fulfill its obligations or in the reasonable exercise of rights granted to it
hereunder.  Notwithstanding the foregoing, a Receiving Party may disclose: (i)
Confidential Information of the Disclosing Party to its Affiliates, and to its
and their directors, employees, consultants, and Agents provided, that in each
case such individuals and entities have a specific need to know such
Confidential Information and are previously bound by written obligation of
confidentiality and restriction at least as rigorous as those set forth herein;
(ii) Improvements or Inventions owned by the Receiving Party to the extent
required to exploit the grant of its rights under Article 11 of this Agreement;
and (iii) Confidential Information of the Disclosing Party to the extent such
disclosure is required to comply with Applicable Law or to defend or prosecute
litigation; provided, however, that prior to any such use or disclosure in
accordance with Applicable Law, the Receiving Party shall provide written notice
of such potential disclosure to the Disclosing Party (which shall include a copy
of any applicable subpoena or order), and cooperate with Disclosing Party’s
requests and lawful decision to avoid or minimize the degree of such
disclosure.  Receiving Party shall permit the Disclosing Party the opportunity,
if desired, to seek an appropriate protective order or other confidential
treatment or remedy with respect to narrowing the scope of such use or
disclosure.  Upon request, the Receiving Party shall return all copies of the
Disclosing Party’s Confidential Information to the Disclosing Party

 

9.3.                              Publicity. Neither Party will issue any press
release or other public announcement concerning this Agreement or the
transactions contemplated by this Agreement without the prior written consent of
the other Party, except where such announcements are required by Applicable Law
or the rules of any stock exchange or NASDAQ provided, however, that prior to
any announcement in accordance with Applicable Law or rules, the disclosing
Party shall provide written notice of such potential announcement to the other
Party, and cooperate with the other Party’s requests and lawful decision to
avoid or minimize the degree of such disclosure.  Such other Party shall permit
the disclosing Party the opportunity, if desired, to seek an appropriate
protective order or other confidential treatment or remedy with respect to
narrowing the scope of such announcement.  Product labeling (primary, secondary,
and any insert) and government filings may indicate that Product has been
Manufactured for Customer by BVL.

 

9.4.                              Customer’s Agents.  In the event that Customer
desires for its Agents to perform an audit at the Facility and/or otherwise
enter upon the Facility, then prior to any such visit, such Agent shall either
be required to enter into an agreement with BVL in which it agrees to comply
with the confidentiality obligations, restrictions and responsibilities imposed
upon

 

24

--------------------------------------------------------------------------------


 

Customer in this Section.  In BVL’s discretion, such agreement shall be
acknowledged by Customer denoting that the individual identified thereon is
Customer’s Agent.

 

9.5 Non-Disclosure of Customer’s Confidential Information to Third Parties or
Bedford Laboratories. The Parties acknowledge that the actual Manufacturing
Process may be performed by employees that perform routine and normal
manufacturing services (e.g., in filling, packaging, sterile rooms,
shipping, etc.) and who also perform similar services for BVL’s other
third-party customers and for Bedford Laboratories. Notwithstanding the
foregoing, BVL agrees that it shall not disclose Customer’s Confidential
Information or Customer Technology to any Third Party or Affiliate of BVL,
including any personnel of Bedford (except for those manufacturing employees
referenced in the preceding sentence that require the use of such Customer
Confidential Information or Customer Technology in order to Manufacture
Product).

 

9.6 Notice to Senior Scientists and Manufacturing Personnel who Separate
Employment with BVL. For senior members of BVL’s Product and Process Development
(PPD) Department and Manufacturing Department who separate employment from BVL,
BVL shall, when it determines appropriate in its sole discretion, send a copy of
such individual’s “Invention & Secrecy Agreement” agreement to both the
individual and his/her new company (if known). The cover letter enclosing the
Invention & Secrecy Agreement shall remind the former employee and his/her new
employer of the confidentiality, non-use and non-disclosure obligations
pertaining to BVL and it’s customer’s confidential and proprietary information.

 

ARTICLE 10 - REPRESENTATIONS, WARRANTIES AND COVENANTS

 

10.1.                        Representations of BVL. Subject to the
qualifications set forth in the recitals, BVL represents, warrants and covenants
to Customer that:

 

10.1.1. (a) it has the full power and right to enter into this Agreement and
that there are no outstanding agreements, assignments, licenses, encumbrances or
rights of any kind held by other parties, private or public, materially
inconsistent or conflict with the provisions of this Agreement; and (b) the
execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder: and (c), other than the previously referenced findings of
deviations by the United States Food and Drug Administration and by the European
Medicines Agency at BVL’s manufacturing facility and the issuance by the
European Medicines Agency and the Therapeutic Goods Administration of
short-dated, restricted GMP licenses to BVL, there are no, and shall be no,
liens, conveyances, mortgages, assignments, encumbrances, or other contacts or
agreements that would prevent or materially impair such Party’s full and
complete exercise of the terms and conditions of this Agreement.

 

10.1.2. the services provided by BVL shall be performed with requisite care,
skill and diligence, in accordance with the terms of this Agreement, Applicable
Laws and industry standards, and by individuals who are appropriately trained
and qualified;

 

10.1.3. the services provided by BVL, and the use, practice or exploitation of
the BVL Technology, Customer Improvements, Customer Inventions and BVL
Confidential Information, will not infringe, misappropriate, or otherwise
violate any patents, trademarks, copyrights, trade secrets, or any other
intellectual property rights of any Third Party in the Territory and it will
promptly notify Customer in writing should it become aware of any claims
asserting such infringement, misappropriation or violation; and

 

25

--------------------------------------------------------------------------------


 

10.1.4. at the time of delivery to Customer, Product Manufactured under this
Agreement: (i) will have been Manufactured in accordance with cGMP and all other
Applicable Laws, the Manufacturing Process, the requirements of the Quality
Agreement, and the Specifications, and shall be free of any manufacturing
defects, (ii) will not be adulterated or misbranded under the FDCA or other
Applicable Law; and (iii) will be provided free and clear of any liens and
encumbrances of any kind; (e) it has not been debarred, nor is it subject to a
pending debarment, and that it shall not use in any capacity in connection with
the services provided under this Agreement any person who has been debarred
pursuant to section 306(b)(1)(B) of the FDCA (or who is the subject of a
conviction described in such section) and will provide a certification that it
has not, does not and will not use in any capacity the services of any person
debarred under Section 306(b) of the FDCA in connection with the Manufacture of
the Products.  BVL agrees to inform Customer in writing Immediately if BVL or
any person who is performing services on its behalf under this Agreement is
debarred or is the subject of a conviction described in section 306(b), or if
any action, suit, claim, investigation, or proceeding is pending relating to the
debarment or conviction of BVL or any person performing such services.

 

10.2.                        Representations of Customer. Customer represents,
warrants and covenants to BVL that:

 

10.2.1. (a) it has the full power and right to enter into this Agreement and
that there are no outstanding agreements, assignments, licenses, encumbrances or
rights held by other parties, private or public, inconsistent with the
provisions of this Agreement; and (b) the execution and delivery of this
Agreement and the performance of such Party’s obligations hereunder:  (i) do not
conflict with or violate any requirement of Applicable Law; (ii) do not, and
will not conflict with or otherwise interfere with resulting in a violation,
breach, or default under, or require any consent that has not been obtained
under any contact or agreement between such Party or any of its Affiliates,
Agents and any third party; and (iii) there are no, and shall be no, liens,
conveyances, mortgages, assignments, encumbrances, or other contacts or
agreements that would prevent or impair such Party’s full and complete exercise
of the terms and conditions of this Agreement;

 

10.2.2. the use, practice or exploitation of Customer Technology, Customer
Improvements, and Customer Confidential Information in the performance of
services under this Agreement will not infringe, misappropriate or otherwise
violate the patents, trademarks, copyrights, trade secrets, or other
intellectual property rights of any Third Party and that it will promptly notify
BVL in writing should it become aware of any claims or threats asserting such
infringement, misappropriation or violation;

 

10.2.3. that the API and Customer-supplied Composition shall be free of defects
of any kind, shall not be adulterated, shall conform to applicable
Specifications and will be provided to BVL free and clear of any liens and
encumbrances; and

 

10.2.4. Customer’s further distribution of the Product will not cause the
Product to be adulterated or misbranded under the FDCA or other Applicable Law.

 

10.3.                        Additional Representations of Customer in the event
that Product(s) will be Offered for Sale, Sold, Marketed within the Member
States of the European Union.  In the event that the Territory includes the
European Union (“EU”) or any member states thereof,

 

26

--------------------------------------------------------------------------------

 

then in addition to all other warranties and representations set forth herein,
Customer also represents and warrants that Customer shall be responsible for the
release of the Products in the European Union in compliance with all applicable
EU Directives and Standards.  It is Customer’s obligation to notify BVL as to
whether the Territory for any Product includes an EU member nation, or if a
country within the Territory subsequently becomes a member of, or subject to,
the European Union.

 

ARTICLE 11 - INTELLECTUAL PROPERTY

 

11.1.                        Customer Technology.  All rights, title and
interests in and to Customer Technology and Customer’s Other Inventions (as
defined below) shall remain solely in Customer and no right, title or interest
therein or thereunder is transferred or granted to BVL, except as set forth in
the following sentence.  BVL acknowledges and agrees that it does not acquire a
license or any other right to Customer Technology except for the limited purpose
of carrying out its duties and obligations under this Agreement and that such
limited, non-exclusive, non-sublicensable, non-transferable license shall (i)
expire upon the completion of such duties and obligations or the termination or
expiration of this Agreement, whichever is the first to occur, and (ii) does not
require disclosure of any Customer Technology to any other persons or entities. 
Except as provided in Section 3.7 or Section 9.4, under no circumstances shall
BVL share, convey, license, or otherwise transfer any Customer Technology or
Customer’s Other Inventions to any BVL Affiliate or BVL Agent

 

11.2.                        BVL Technology.  All rights, title, and interests
in and to BVL Technology shall remain solely in BVL and no right, title or
interest therein is transferred or granted to Customer, except as set forth in
the following two sentences.  Customer acknowledges and agrees that it shall not
acquire a license or any other right to BVL Technology except as otherwise set
forth in this Agreement.  BVL shall not incorporate any BVL Technology into any
Inventions hereunder without the prior written consent of Customer, and, if BVL
does incorporate any BVL Technology into any Inventions, absent an agreement to
the Parties to the contrary, Customer is granted a royalty-free, fully paid-up,
sublicensable (solely for the Product), license to freely use (solely for the
Product), practice and otherwise exploit the BVL Technology (solely for the
Product).  For the avoidance of doubt, to the extent that BVL incorporates BVL
Technology into the Product, the foregoing grant shall be for the benefit of
Customer and solely for the benefit of the Product, and shall not be utilized
for any other product, whether by Customer or any of Customer’s Agents.

 

11.3.                        Customer Improvements.

 

11.3.1. Customer shall own all right, title and interest in and to all
inventions, discoveries, developments, improvements, new uses, processes,
know-how, compounds, compositions, or syntheses that are conceived, reduced to
practice or first demonstrated to have utility in the course of activities under
this Agreement or the Manufacturing Agreement and that are API or
Product-specific or are specific to the use of the API for use in the same
therapeutic class, including but not limited to any process for making any
Product, any use of any Product, any method of analyzing or characterizing any
Product or any Product formulation, and any analysis or characterization of any
Product or any Product formulation (collectively, “Customer Inventions”).  As
used in this Agreement, “Product-specific” shall mean relating to the Products,
any intermediates or derivatives thereof, and the Manufacturing thereof but not
routine manufacturing processes which are not specific to the Manufacturing of
Product.

 

27

--------------------------------------------------------------------------------


 

11.4.                        BVL Improvements.

 

11.4.1. BVL shall own all right, title and interest in and to all inventions,
discoveries, developments, improvements, new uses, processes, know-how,
compounds, compositions, or syntheses that are conceived, reduced to practice or
first demonstrated to have utility in the course of activities under this
Agreement or the Manufacturing Agreement and that are conceived, reduced to
practice or first demonstrated to have utility in the course of activities under
this Agreement or the Manufacturing Agreement and that relate to BVL’s
Technology, BVL Confidential Information or BVL Improvements but are not
Product-specific (collectively, “BVL Inventions”). For the avoidance of doubt,
where an invention relates to both the BVL’s technology, equipment or equipment
processes and to a Product or a Product formulation (e.g., a complex between a
Product and a proprietary complexing agent of BVL), such invention to the extent
it is “Product-specific” shall be a Customer Invention.

 

11.4.2. Ownership of any Invention which is not a Customer Invention or a BVL
Invention (“Other Invention”) shall be as follows: (x) where such Other
Invention is jointly conceived, reduced to practice or first demonstrated to
have utility under this Agreement or the Manufacturing Agreement by: (i) one or
more employees, consultants or Agents of a Party or an Affiliate of such Party;
and (ii) one or more employees, consultants or Agents of the other Party or an
Affiliate of such other Party, such Other Invention shall be jointly owned by
the Parties, and (y) where such Other Invention is conceived, reduced to
practice or first demonstrated to have utility solely by an employee, consultant
or Agent of a Party or an Affiliate of that Party, such Other Invention shall be
owned by such Party.

 

11.4.3. The inventorship of all Inventions conceived, reduced to practice or
first demonstrated to have utility in the course of activities under this
Agreement will be determined in accordance with United States laws for
inventorship. Each party hereby agrees to disclose to the other Party promptly
and in writing all Inventions conceived or reduced to practice or first
demonstrated to have utility in the course of activities under this Agreement by
any employee, consultant or Agent of a Party or its Agents. BVL hereby assigns
to Customer all right, title and interest of BVL in or to any Customer
Inventions. Customer hereby assigns to BVL all right, title and interest of
Customer in or to any BVL Inventions. Each Party shall cooperate (and cause its
Agents and all employees to cooperate) with the other Party in taking all steps
and actions (including but not limited to maintaining in confidence any
Inventions that constitute trade-secrets, and executing appropriate
documentation in connection with the filing of any patent application(s) on any
Invention of the other Party) which such Party believes reasonably necessary or
desirable to apply for and/or maintain intellectual property protection for the
benefit of Customer or BVL as the case may be in any country, or to perfect or
enforce such Party’s ownership and right in the Inventions; provided, however,
that the costs and expenses for taking such steps and actions are borne by the
Party seeking to obtain IP registration or protection.

 

ARTICLE 12 - TERM AND TERMINATION

 

12.1.                        Term. This Agreement shall become effective on the
Effective Date and shall expire upon the earlier to occur of (a) the final
release of the final Customer-accepted Batch of

 

28

--------------------------------------------------------------------------------


 

Product listed in Attachment A#-1, which acceptance or rejection shall not be
unreasonably withheld or unreasonably delayed, or (b) December 31, 2013.

 

12.2.                        [Intentionally Omitted]

 

12.3.                        Termination for Breach. Either Party may terminate
this Agreement for a material breach or default by the other Party by giving the
breaching Party written notice, specifying the breach or default, and giving the
breaching Party thirty (30) days to cure such breach or default. For the
avoidance of doubt either Party may terminate with respect to any individual
Product which termination shall not effect the viability of the Agreement with
respect to any remaining Products. If the breach or default has not been cured
within thirty (30) days after the receipt of such notice the Non-Defaulting
Party shall be entitled, without prejudice, to terminate this Agreement;
provided, however, that if such breach or default reasonably cannot be cured
within such 30 day period, then upon the mutual agreement of the Parties the
Defaulting Party may be granted an additional period of time during which it
shall exercise reasonably diligent efforts to cure such breach, and the
Non-Defaulting Party shall not be permitted to terminate this Agreement under
this Section during any such mutually agreed extended cure period. Termination
for breach or default will have no effect on performance obligations or amounts
to be paid which have accrued up to the effective date of such termination.
Customer acknowledges that it is aware that in May 2011 and November 2011, BVL’s
manufacturing facility was inspected by the United States Food and Drug
Administration and by the European Medicines Agency in March 2011 and November
2011.  Customer further acknowledges that each of these inspections resulted in
observations from the regulatory authority citing deviations from current Good
Manufacturing Practices.  Customer acknowledges The European Medicines Agency
and the Therapeutic Goods Administration have issued BVL short-dated, restricted
GMP licenses.  Customer further acknowledges that it is aware BVL voluntarily
suspended manufacturing at its site as of November 2011.  Customer has reviewed
the records of inspection from the above mentioned regulatory authorities as
well as BVL’s corrective action responses to the regulatory agencies and is
satisfied that the corrective actions set forth in BVL’s corrective action plan
should rectify the cGMP issues at the manufacturing facility that directly or
indirectly affect Customer’s Product.  Based on the foregoing, Customer
acknowledges that the cGMP issues set forth above, as well as any prior
deviations from cGMP by BVL, shall not constitute grounds for a claim of any
breach of this Agreement, and Customer specifically waives any right to claim
any breach under this Agreement based on any such prior deviations from cGMP.

 

12.4.                        Termination for Bankruptcy.  In the event of any
proceedings, voluntary or involuntary, in bankruptcy or insolvency, by or
against Customer or BVL, or the appointment with or without the Parties’ consent
of a receiver for either Party, the other Party shall be entitled to immediately
terminate this Agreement upon written notice to the other Party without any
liability whatsoever, subject to the payments of liquidated damages, if any, set
forth in Article 34 if BVL is the party in bankruptcy or insolvency.  Subject to
the BVL Cap, such termination shall not affect any claim for damages available
to the terminating Party or for costs or fees accrued to date.

 

12.5.                        Termination for Regulatory or Governmental Action. 
In the event the Products or any Product, Manufacture, or BVL’s Facility are
subject to an injunction, consent decree, administrative order or finding or any
other regulatory or remedial action that prohibits or otherwise prevents BVL
from manufacturing or distributing the Products or any Product for a period of
more than (i) nine (9) months if such action occurs prior to April 1, 2013 or
(ii) the balance of the term of this Agreement if such action occurs from and
after April 1, 2013, then

 

29

--------------------------------------------------------------------------------


 

BVL may terminate this Agreement with respect to the affected Products or
Product by providing at least **** (****) days prior written notice to Customer
which notice may be provided by BVL concurrent with such period.  In the event
of a termination pursuant to this Section 12.5, then BVL shall pay Customer the
liquidated damages, if any, set forth in Article 34.

 

12.6.                        Termination for Force Majeure. In the case of a
Force Majeure (as defined herein) event that will, or continues to, prevent
performance (in whole or substantial part) of this Agreement by a Party for a
period of at least **** (****) months, the other Party shall be entitled to
terminate this Agreement upon prior written notice to the affected Party without
any liability whatsoever.

 

12.7.                        Termination based upon Wind-Down or Cessation of
the Business.  In the event that BVL sells all or substantially all of the
company’s assets, or otherwise ceases operations or takes material steps to
wind-down its business, then, subject to the obligations set forth in Section
15.1, BVL may terminate this Agreement by providing **** (****) days prior
written notice to Customer.  In the event of a termination pursuant to this
Section 12.7, then BVL shall pay Customer the liquidated damages, if any, set
forth in Article 34.

 

12.8.                        Consequences of Expiration/Termination.  In the
event of any expiration or termination of this Agreement,  BVL shall perform
such functions requested by Customer that are reasonably necessary or required
in connection with the orderly conclusion of any active project as required by
the terms of this Agreement and Applicable Law.

 

12.8.1. Promptly upon expiration or termination of this Agreement or at the
request of the Disclosing Party, the Receiving Party shall return to the
Disclosing Party all Confidential Information of the Disclosing Party in its
possession.  Furthermore, BVL shall promptly return all Customer-supplied
Composition, Customer-supplied Equipment, API, retained samples, reference
standards, data, reports and other property, information and/or know-how in
recorded form that was provided by Customer, or developed in the performance of
the services under this Agreement, that are owned by or licensed to Customer,
excepting that required to be retained by Applicable Law, litigation holds or
for regulatory compliance.

 

12.8.2. [Intentionally Omitted]

 

12.8.3. BVL shall provide all reasonably requested assistance for technology
transfer and otherwise to ensure the orderly transition of the Manufacturing and
other services provided hereunder to an alternate source, which shall be
provided at no cost to Customer provided, that no Confidential Information of
BVL shall be disclosed to such alternate source, it being understood that any
Product-specific information contained in the Master Batch Record for Product is
not Confidential Information of BVL and may be disclosed to the alternate
source; and upon the effective date of termination of this Agreement, Customer
shall have no further obligation to BVL with respect to any Purchase Orders with
delivery dates beyond such date and BVL will have no further obligations to
Manufacture Product.

 

12.8.4. Notwithstanding anything to the contrary herein, if there is a
termination event pursuant to Section 12.3 (Termination for Breach), Section
12.4 (Termination for Bankruptcy), Section 12.5 (Termination for Regulatory
Action or Governmental Actions), or Section 12.7 (Termination based upon
Wind-Down or Cessation of the

 

30

--------------------------------------------------------------------------------


 

Business), then Customer’s sole and exclusive remedy shall be the payment of
liquidated damages pursuant to Article 34.  Customer shall not be entitled to
seek any other damages under Applicable Law.

 

12.9.                        Injunctive Relief for Certain Breach or Threatened
Breach.  The Parties agree that should this Agreement be breached for reasons
other than provided under Section 12.4 (Termination for Bankruptcy), Section
12.5 (Termination for Regulatory Action or Governmental Actions), Section 12.6
(Force Majeure) or Section 12.7 (Termination based upon Wind-Down or Cessation
of the Business) that money damages may be inadequate to remedy such a breach. 
As a result, the non-breaching Party shall be entitled to seek, and a court of
competent jurisdiction may grant, specific performance and injunctive or other
equitable relief as a remedy for any such breach or threatened breach of this
Agreement.  Such remedy shall be in addition to all other remedies, including
money damages (up to the BVL Cap), available to a non-breaching Party at law or
in equity.

 

12.10.                  Survival.  Expiration or termination of this Agreement
for any reason shall not relieve either Party of any obligation arising under
this Agreement that accrue prior to such expiration or termination or of any
rights and obligations of the Parties that by their terms survive termination or
expiration of this Agreement, including, without limitation, duties of
confidentiality (Article 9), indemnification (Article 8), intellectual property
rights (Article 11), consequences of termination (Sections 12.8, 12.9 and
12.10), notices (Article 13), governing law and jurisdiction (Article 16) and
under the Quality Agreement (Attachment “E”) of this Agreement.  Notwithstanding
anything to the contrary set forth herein, the obligations identified in this
Paragraph 12.10 shall survive for a period of ten (10) years from any
termination or expiration of this Agreement, unless specified otherwise in the
applicable Articles and Sections.

 

ARTICLE 13 - NOTICES

 

13.1.                        All notices concerning this Agreement shall be
given in writing, as follows:  (a) by actual delivery of the notice into the
hands of the Party entitled to receive it, in which case such notice shall be
deemed given on the date of delivery; (b) by Federal Express, UPS, DHL or any
other overnight carrier, in which case the notice shall be deemed given two (2)
business days from the date of delivery to such carrier or (c) by confirmed
facsimile (followed by delivery of an original via overnight carrier), in which
case the notice shall be deemed given on confirmation of transmission.  All
notices which concern this Agreement shall be addressed as follows (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section):

 

If to BVL:

 

Ben Venue Laboratories, Inc.

300 Northfield Road

Bedford, Ohio 44146

Attn:  Vice President, Contract Manufacturing Services

Telephone: ###-###-####

Facsimile:  ###-###-####

 

Division Legal Counsel

 

31

--------------------------------------------------------------------------------


 

Ben Venue Laboratories, Inc.

300 Northfield Road

Bedford, Ohio 44146

Telephone: ###-###-####

Facsimile:  ###-###-####

 

If to Customer:

 

Lantheus Medical Imaging, Inc.

331 Treble Cove Road

North Billerica, MA 08162

Attn:  General Counsel

Telephone: ###-###-####

Facsimile:  ###-###-####

 

With a copy (that shall not constitute legal notice) to:

 

Lantheus Medical Imaging, Inc.

331 Treble Cove Road

North Billerica, MA 08162

Attn:  General Manager of Manufacturing

Telephone: ###-###-####

Facsimile:  ###-###-####

 

ARTICLE 14 - WAIVER

 

14.1.                        No failure on the part of either Party to exercise,
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The waiver of any term, condition, or
provision of this Agreement must be in writing and signed by an authorized
representative of the waiving Party.  Any such waiver shall not be construed as
a waiver of any other term, condition, or provision, nor as a waiver of any
subsequent breach of the same term, condition, or provision, except as provided
in a signed writing.

 

ARTICLE 15 - ASSIGNMENT OF AGREEMENT

 

15.1.                        Neither this Agreement, nor any rights or
obligations hereunder, may be assigned by either Party hereto without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld or unreasonably delayed; except that either Party may assign this
Agreement, without the other Party’s prior written consent, to an entity that
acquires all or substantially all of the business or assets of such Party to
which this Agreement pertains (whether by merger, reorganization, acquisition,
sale or otherwise); provided that, in the event of the acquisition or sale of
BVL’s business or assets to which this Agreement pertains, and prior to such
acquisition or sale, the successor party shall agree in writing to be bound by
the terms and conditions of this Agreement specifically pertaining to the duties
with respect to confidentiality (Article 9) and intellectual property rights
(Article 11) set forth herein.  For the avoidance of doubt, it is the Parties’
specific intent to protect the Customer Technology

 

32

--------------------------------------------------------------------------------


 

and Customer’s Confidential Information indefinitely in the event of an
acquisition, sale or similar transaction with a third party.  Any assignment not
permitted by this Section 15.1 shall be void and of no effect whatsoever.

 

ARTICLE 16 - GOVERNING LAW

 

16.1.                        This Agreement and the rights and obligations of
the Parties hereunder shall be governed by Delaware law and, to the extent the
laws of the State of Delaware are preempted or otherwise made inapplicable by
federal law, the laws of the United States of America.  Each of the Parties
irrevocably and unconditionally:

 

16.1.1. agrees that any suit, action or legal proceeding arising out of or
relating to this Agreement shall be instituted in the United States District
Court for Delaware, or if such court does not possess subject matter
jurisdiction, of any type, or will not accept jurisdiction, in any court of
general jurisdiction in Wilmington, Delaware;

 

16.1.2. consents and submits to the exclusive jurisdiction of such foregoing
courts in any such suit, action or proceeding;

 

16.1.3. consents to personal jurisdiction in such courts;

 

16.1.4. waives any objection which it may have to laying of venue of any such
suit, action or proceeding in said courts; and

 

16.1.5. waives any claim or defense of inconvenient forum.

 

ARTICLE 17 - FORCE MAJEURE

 

17.1.                        No Party shall be liable for a failure or delay in
performing any of its obligations under this Agreement (but, for the avoidance
of doubt, shall be liable for any performance actually rendered) if, and only to
the extent that, such failure or delay (directly or indirectly) is due to causes
beyond the reasonable control of the affected Party, including: (i) acts of God;
(ii) fire, explosion, or unusually severe weather; (iii) war, whether declared
or undeclared, invasion, riot or other material civil unrest; (iv) enactment or
change of laws or regulations by any Agency or Government, conflict of laws or
regulations by any Agency or government with the exception of enactments,
changes or conflicts where notice of such enactments, changes or conflicts and a
corresponding CAPA remediation plan cannot be satisfactorily agreed upon by BVL,
Customer and the agency or government who enacted the change, orders,
restrictions, actions, embargoes or blockages; (v) national or regional
emergency; injunctions, strikes, lockouts, labor trouble or other industrial
disturbances (regardless of the reasonableness of the demands of labor); or
(vii) acts of terrorism (“Force Majeure”). For the avoidance of doubt, the
Parties agree that an event shall only rise to the level of “Force Majeure”
under section 17.1 (iv) when, following reasonable consultation with the other
Party: (a) the Party claiming Force Majeure is substantially and materially
prejudiced in its ability to comply with the requirements of this Agreement; (b)
the claimed Force Majeure is due to an enactment or change of laws or
regulations, and (c) performance is rendered impossible in the short-term or so
manifestly burdensome that no reasonable pharmaceutical manufacturing facility
of like size and circumstances to BVL would perform under such circumstances. 
For the avoidance of doubt, termination for regulatory action pursuant to
Section 12.5 is not considered a Force Majeure event.

 

33

--------------------------------------------------------------------------------


 

17.2.                        The Party whose performance of this Agreement is
affected or potentially affected by a Force Majeure shall promptly notify the
other Party of the Force Majeure condition, explaining the nature, details and
expected duration thereof, and shall exert reasonable efforts to eliminate, cure
or overcome any such condition and to resume performance of its obligations
under this Agreement as soon as possible. Upon termination of the event of Force
Majeure, the performance of any suspended obligation or duty shall promptly
recommence.

 

ARTICLE 18 - TITLE OF GOODS

 

18.1.                        Title to API and Customer-supplied Composition
shall remain with Customer at all stages of the Manufacturing Process and the
foregoing shall be held in bailment by BVL.  BVL shall provide within the
Facility an area or areas where the API, Customer-supplied Composition, Product,
any intermediates (and components thereof), and any work in process are
segregated and stored in accordance with the Specifications and cGMP, and in
such a way as to be able at all times to clearly distinguish the same from
products and materials belonging to BVL, or held by it for a Third Party’s
account.

 

18.2.                        BVL shall at all times take such measures as are
required to protect the API, Customer-supplied Composition, Product, and any
work in process from risk of loss or damage at all stages of the Manufacturing
Process. BVL shall ensure that the API, Customer-supplied Composition, Product,
and any work in process are free and clear of any liens or encumbrances.  BVL
shall Immediately notify Customer if at any time it believes any API,
Customer-supplied Composition, Product or work in process have been damaged,
lost or stolen.

 

ARTICLE 19 - ENTIRE AGREEMENT

 

19.1.                        This Agreement, together with the Attachments
identified herein, embody the entire agreement and understanding between BVL and
Customer relating to the Products, superseding the Manufacturing Agreement that
was terminated pursuant to the Settlement Agreement with respect to such
Product.  This Agreement is intended as a final expression of their agreement
and as a complete statement of the Parties’ agreement regarding the Products
subject to this Agreement.  For the avoidance of doubt, the parties acknowledge
the existence of two separate documents, the Settlement Agreement, which is a
settlement agreement of the prior Manufacturing Agreement, and the Manufacturing
and Service Contract for Commercial Products dated as of March 20, 2012 (the
“New Manufacturing Agreement”), which is a similar manufacturing agreement for
Product.  This Agreement is mutually exclusive from these other two agreements,
and each of these agreements’ terms and conditions are independent and do not
impact the other agreement in any manner.  In the event of any inconsistency
between this Agreement and any other writings relating to the Products (other
than the Settlement Agreement and the New Manufacturing Agreement), the terms
and conditions of this Agreement shall take precedence in any contract
construction.  Other than the Settlement Agreement, which is independent and not
impacted by the terms of this Agreement, this Agreement supersedes any previous
agreements or arrangements between the Parties and any customary practice of the
Parties at variance with the terms hereof.  Neither Party may rely upon oral
representations that are inconsistent with the terms of this Agreement.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 20 - SEVERABILITY

 

20.1.                        In the event any provision of this Agreement is
held to be invalid or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
hereof shall remain in full force and effect in such jurisdiction and shall be
liberally construed in order to carry out the intentions of the Parties hereto
as nearly as may be possible.

 

ARTICLE 21 - INDEPENDENT CONTRACTORS

 

21.1.                        Neither Party shall have the right to control the
activities of the other in the performance of this Agreement and each shall
perform as an independent contractor, and nothing herein shall be construed to
be inconsistent with that relationship or status.  Under no circumstances shall
the employees or Agents of one Party be considered employees or Agents of the
other.  This Agreement shall not constitute, create, or in any way be
interpreted as a joint venture, partnership, or formal business organization of
any kind.

 

ARTICLE 22 - AMENDMENTS

 

22.1.                        No provision of this Agreement or the Attachments
attached hereto may be modified or supplemented, except by an instrument in
writing signed by both BVL and Customer.

 

ARTICLE 23 - HEADINGS AND CONSTRUCTION

 

23.1.                        The Article and Section headings appearing herein
are included only for the convenience of reference and are not intended to
affect the interpretation of any provision of this Agreement.  As used herein,
“including”, “includes” and derivates thereof shall be deemed to be followed by
“without limitation”.

 

ARTICLE 24 - REVIEW BY LEGAL COUNSEL

 

24.1.                        Each Party has carefully reviewed this Agreement,
and understands its terms.  Each Party has been given sufficient opportunity to
seek legal advice prior to signing this Agreement, and has either sought legal
advice with counsel experienced in issues of confidentiality in regards to this
Agreement, or has relied wholly upon that Party’s own judgment and knowledge in
executing this Agreement.  Each Party fully understands and voluntarily accepts
each and every provision contained in this Agreement.  Failure to seek legal
advice prior to signing this Agreement does not excuse either Party from failure
to understand the terms and conditions set forth in this Agreement.  This
Agreement has been prepared on the basis of the mutual understanding of the
Parties and in the event of an ambiguity, such ambiguity shall not be strictly
construed against either Party as a drafter of this Agreement.

 

ARTICLE 25 - RECALL

 

25.1.                        In the event: (a) any Agency or governmental
authority issues a request, directive, or order that Product be recalled; or (b)
a court of competent jurisdiction orders such a recall; or (c) the Customer
determines that the Product should be recalled or withdrawn, Customer, in
cooperation with BVL, shall take all appropriate corrective action. Customer
shall

 

35

--------------------------------------------------------------------------------


 

also retain the right to conduct a Product recall for any safety reasons
Customer deems significant.  In the event that Product is recalled or that
Customer is required to disseminate information regarding Product covered by
this Agreement, Customer shall so notify BVL and, not later than may be required
to permit Customer to meet such obligations, BVL shall provide Customer with
such assistance in connection with such recall as may reasonably be requested by
Customer.  Customer shall consult with BVL prior to making any determination to
recall Product if practicable.  BVL will be financially responsible for the
costs of any recall or withdrawal (including but not limited to the actual cost
of manufacturing the Product, through final packaging , pro-rated over the
usable portion of the batch, if any ) to the extent its negligence, willful
misconduct, or breach of any covenant, representation or warranty hereunder is
responsible for such recall, provided, that, to the extent any recall or
withdrawal includes any Batch(es) not yet released to Customer that are subject
to Section 8.5, BVL’s liability for such un-released Batch(es) shall be subject
to the limitations set forth in Section 8.5 until such release. For the
avoidance of doubt, the costs of recall shall be limited to direct costs and
expenses associated with the recall (i.e., notices, collection, shipping,
destruction) but shall specifically exclude lost profits, lost market share,
interruption of business, harm to reputation, or any other indirect collateral
cost, such as unrelated marketing, advertising, or any other cost, fee or charge
not directly related the recall of Product.  For purposes of clarity, the
Parties acknowledge that all potential claims under this Section 25.1 are
subject to the BVL Cap.

 

ARTICLE 26 - ENGLISH LANGUAGE

 

26.1.                        This Agreement, all schedules, attachments, and
exhibits hereto, and all reports, documents and notices required hereunder,
referred to herein or requested by the Parties, in connection with this
Agreement shall be written in the English language. Except as otherwise required
by Applicable Law, the binding version of all of the foregoing shall be the
English version.

 

ARTICLE 27 - EXPORT PROVISION

 

27.1.                        Each Party agrees and understands that the
information and any materials provided by the other Party under this Agreement
are subject to United States laws and regulations, which may restrict certain
exports, re-exports or other transfers to other countries and parties. Each
Party agrees that no materials or information provided to it under this
Agreement by the other Party will be exported re-exported, transferred or
disclosed contrary to the applicable laws and regulations of the United States,
or to any country, entity or other party which is ineligible to receive such
items under U.S. laws and regulations, including the regulations of the U.S.
Department of Commerce and the U.S. Department of Treasury.

 

ARTICLE 28 - ACKNOWLEDGEMENT

 

28.1.                        Each Party understands and acknowledges that the
other Party individually or in collaboration with others may now or hereafter
develop or market products which compete with its own products or services. 
Subject to the confidentiality obligations set forth in Article 9 and Section
2.3, nothing in this Agreement shall impair the right of either Party to
develop, make, use, procure, or market other products or services now or in the
future which may be competitive to those products or services offered by the
other Party to this Agreement, including without limitation the Products
Manufactured pursuant to this Agreement.  Neither Party is under a duty to
disclose any planning or other information relating to competition with the
other’s products or services.

 

36

--------------------------------------------------------------------------------

 

ARTICLE 29 -    CHANGE NOTIFICATION.

 

29.1. BVL shall notify Customer promptly of any change in ownership of BVL, and
in no event later than three (3) days of such change being made public.

 

ARTICLE 30 -    BOOKS AND RECORDS.

 

30.1.       Any books and records to be maintained under this Agreement by a
Party or its Affiliates shall be maintained in accordance with U.S. generally
accepted accounting principles, consistently applied; except that the same need
not be audited (but if any audits are conducted by a Party, the results of such
audits shall be maintained along with such books and records).

 

ARTICLE 31 -    BINDING EFFECT.

 

31.1.       This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.

 

ARTICLE 32 -    USE OF NAME AND RESERVATION OF RIGHTS.

 

32.1.       Except as otherwise provided herein, neither Party shall have any
right, express or implied, to use in any manner the name or other designation or
intellectual property of the other Party or its Affiliates or any other trade
name or trademark of the other Party or its Affiliates for any purpose in
connection with the performance of this Agreement or otherwise.

 

ARTICLE 33 -    COUNTERPARTS.

 

33.1.       This Agreement may be executed in several counterparts, each of
which is an original, notwithstanding variations in format or file designation
which may result from the electronic transmission, storage and printing of
copies of this Agreement from separate computers or printers.

 

ARTICLE 34 -    LIQUIDATED DAMAGES.

 

34.1.       Liquidated Damages.  As set forth in Section 8.6.3, the parties
recognize and acknowledge that each is seeking by this Agreement to equitably
allocate risk with respect to each party’s respective interest in the
Agreement.  For purposes of interpretation and to aid in any contract
construction, the parties have elected to allocate a total BVL Cap on liability
which serves to limit BVL’s aggregate liability but also serves to compel
performance so as to avoid forfeiture should BVL inexcusably not perform its
obligations under this Agreement.  As such, the limitations of liability and BVL
Cap are highly negotiated and represent compromises between the parties, which
the parties acknowledge are fair and reasonable under the present
circumstances.  In light of the fact that breach and/or non-performance by BVL
may cause Customer to incur economic damages and losses of types and in amounts
which are difficult to ascertain with any certainty as a basis for recovery of
actual damages, the parties have agreed for the payment of liquidated damages
which each believes to represent a fair, reasonable and appropriate estimate
thereof, as set forth herein. Such liquidated damages are intended to represent
estimated actual damages as contemplated by the parties at the time of entering
into this Agreement and are not intended as a penalty.

 

37

--------------------------------------------------------------------------------


 

34.2.       Calculation of Liquidated Damages.  In the event that BVL is unable
to perform its obligations under this Agreement due to Section 12.3, 12.4, 12.5,
or 12.7, then as Customer’s sole and exclusive remedy, it shall be entitled to
seek, and BVL shall be obligated to pay, liquidated damages calculated as the
difference between the BVL Cap and any payments or claims made under it.  For
the avoidance of doubt, and solely for purposes of illustration, if BVL was not
able to deliver any Product to Customer and there were no other claims against
the BVL Cap, then the liquidated damages payable to Customer would be Five
Million Dollars ($5,000,000).  By way of a second example, if Customer had
received $**** for three Weekly Payments and had also been reimbursed $150,000
for API costs for failed batches, then the BVL Cap of $5,000,000 would be
reduced by $****, thereby leaving $**** available for liquidated damages.  For
the avoidance of doubt, the parties acknowledge that the Weekly Payments reduce
the BVL Cap, and thereby also reduce the funds available for the potential
liquidated damages.  In the event that the BVL Cap is reduced to zero ($0) for
any reason, then the parties acknowledge and agree that the liquidated damages
shall likewise be zero ($0).  The parties further acknowledge and agree that the
liquidated damages provision shall not be deemed to have failed for any
essential purpose or deprived Customer of any remedy because it was depleted, in
whole or in part, by payments which reduced the BVL Cap.

 

*-*-*-*

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by their
duly authorized representatives as of the dates set forth below:

 

BEN VENUE LABORATORIES, INC.

 

LANTHEUS MEDICAL IMAGING, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ George Doyle

 

By:

/s/ Michael P. Duffy

Print:

George Doyle

 

Print:

Michael P. Duffy

Title:

President, CEO

 

Title:

Vice President and Secretary

Date Signed:

3/20/12

 

Dated Signed:

3/20/2012

 

 

 

 

 

 

By:

/s/ William A. Owen

 

 

 

Print:

William A. Owen

 

 

 

Title:

VP Finance

 

 

 

Date Signed:

3/20/12

 

 

 

 

39

--------------------------------------------------------------------------------
